Department of Health and Human Services

DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of:
CSM Home Health Services, Inc., Date: October 11, 1996
Petitioner,

Docket No. C-96-363
Decision No. CR440

-vw-

Health Care Financing
Administration.

Me eee Se SSS

DECISION

I decide that the Health Care Financing Administration
(HCFA) incorrectly determined to terminate the
participation in the Medicare program of Petitioner, CSM
Home Health Services, Inc. In this case, HCFA asserted
that Petitioner failed to comply with four conditions of
participation in Medicare. I find that the preponderance
of the evidence is that Petitioner complied with all four
of these conditions.!

I. Background
A. Applicable law and regulations

Petitioner is a home health agency that participated in
the Medicare program. The services provided by home
health agencies that are covered by the Medicare program
are described in section 1861(m) of the Social Security
Act (Act). The statutory requirements of participation

1 I assigned to HCFA the burden of proving its
assertions by a preponderance of the evidence. HCFA
failed to meet its burden. However, I would find in
favor of Petitioner even had I assigned the burden of
persuasion to Petitioner. The preponderance of the
evidence is that Petitioner complied with all of the
conditions of participation that are at issue in this
case.
2

for a home health agency are described in section 1861(0)
of the Act.

The Secretary of the United States Department of Health
and Human Services (Secretary) has published regulations
which govern the participation in Medicare of home health
agencies. These are contained in 42 C.F.R. Part 484.

The regulations which define the Secretary’s requirements
for Medicare participation of home health agencies
establish conditions of participation for these agencies.
42 C.F.R. §§ 484.10 - 484.52. The regulations express
these conditions of participation as broadly stated
participation criteria. For example, 42 C.F.R. § 484.18
states as a part of the condition of participation
contained in that regulation that care provided to
patients by a home health agency must follow a written
plan of care that is established and periodically
reviewed by a physician.

The regulations also state standards of participation as
subsidiary components of the conditions of participation.
For example, in 42 C.F.R. § 484.18, there are specific
standards governing: what a plan of care must contain (42
C.F.R. § 484.18(a)); who must review a plan of care and
when the plan must be reviewed (42 C.F.R. § 484.18(b));
and how a physician’s orders, made pursuant to a plan of
care are to be made, issued, and carried out (42 C.F.R. §
484.18(c)).

The Secretary is required to determine whether a Medicare
participant, including a home health agency, is complying
substantially with the Medicare participation
requirements established by the Act and regulations.

Act, section 1866(b)(2). The Secretary may terminate the
participation in Medicare of a provider which the
Secretary finds not to be complying substantially with
participation requirements. Act, section 1866(b) (2) (A).

The process and criteria for determining whether a
provider is complying substantially with Medicare
participation requirements are established by regulations
contained in 42 C.F.R. Part 488.”

2 In July 1995, the Part 488 regulations were
revised and amended substantially as they apply to long-
term care facilities, including nursing facilities and
skilled nursing facilities. 42 C.F.R. § 488.301 et seq.
The revisions and amendments are not at issue in this
case because Petitioner is not a nursing facility or a
skilled nursing facility.
3

Pursuant to the Act and regulations, the Secretary has
entered into agreements with State survey agencies to
conduct periodic surveys of providers, including home
health agencies, in order to ascertain whether these
providers are complying with Medicare participation
requirements. Act, section 1864(a); 42 C.F.R. §§ 488.10,
488.11, 488.20.

HCFA may terminate the participation in Medicare of a
provider that HCFA determines, either on its own
initiative or based on a survey report from a State
survey agency, is not complying with one or more Medicare
conditions of participation. See 42 C.F.R. §§ 488.20,
488.24, 488.26.3 Failure to comply with a condition of
participation occurs where deficiencies, either
individually or in combination, are:

+ . . of such character as to substantially
limit the provider’s . . . capacity to furnish
adequate care or which adversely affect the
health and safety of patients;

42 C.F.R. § 488.24(b); see 42 C.F.R. § 488.28(b).

Where HCFA determines that there is a deficiency, but
that the deficiency is not so severe as to constitute a
condition-level deficiency, then HCFA may not terminate
the provider’s participation in Medicare without first
affording the provider the opportunity to correct the
deficiency. 42 C.F.R. § 488.28.

Termination of participation is a remedy intended to
protect the health and safety of program beneficiaries
and not a punishment. Termination of participation
should be invoked in the circumstance where a provider’s
deficiencies establish that the provider is substantially
incapable of providing care consistent with Medicare
participation requirements. Termination should not be
invoked unless the evidence proving a provider’s failure
to comply with participation requirements establishes
that the provider cannot provide care consistent with
that which is required by the Act and regulations.

3° The criteria which govern the circumstances
under which HCFA may impose a remedy, including
termination, against a nursing facility or a skilled
nursing facility are stated at 42 C.F.R. §§ 488.402 -
488.456.
4

Generally, a determination as to whether a provider is
not complying with a condition of participation depends
on the extent to which that provider is found not to be
complying with the standards that are components of the
condition. 42 C.F.R. § 488.26(b). A provider may be
found not to have complied with a condition of
participation where it is shown that a provider has
committed a pattern of failures to comply with the
standards that comprise the condition. But, proof of a
pattern of failures to comply with a standard or
standards may not be the only basis to find that a
provider has failed to comply with a condition of
participation. The determinative issue in any case where
noncompliance is demonstrated is whether the failure to
comply is so egregious as to show that the provider is
not capable of providing care consistent with that which
is required by the Act and regulations.

B. History of this case

On March 1, 1996, HCFA and the California State survey
agency conducted a compliance survey of Petitioner.
Based on that survey, Petitioner was found not to be
complying with eight conditions of participation. HCFA
Ex. 1. HCFA and the California State survey agency
conducted a second survey of Petitioner which was
completed on May 30, 1996. HCFA Ex. 3 at 2. On June 26,
1996, HCFA notified Petitioner that, based on the second
survey, HCFA had determined that Petitioner was not
complying with four conditions of participation. HCFA
Ex. 2. These conditions are:

(1) 42 C.F.R. § 484.14 (Organization, services,
and administration) ;

(2) 42 C.F.R. § 484.18 (Acceptance of patients,
plan of care, and medical supervision) ;

(3) 42 C.F.R. § 484.30 (Skilled nursing
services); and

(4) 42 C.F.R. § 484.52 (Evaluation of the
agency’s program).
5

Id. at 2. HCFA terminated Petitioner’s participation in
Medicare, effective July 25, 1996.¢

Petitioner requested a hearing, and the case was assigned
to me for a hearing and a decision. Petitioner requested
that I expedite the hearing and, consequently, I held a
hearing in Los Angeles, California, on August 12 - 15,
1996. I ordered the parties to submit posthearing briefs
and reply briefs on an expedited schedule. The parties
complied with this briefing schedule. I base my decision
in this case on the governing law, the evidence I
received at the hearing, and on the parties’ arguments
expressed in their briefs and reply briefs.

II. Issue, findings of fact and conclusions of law
A. Issue

The issue in this case is whether HCFA correctly
determined to terminate Petitioner’s participation in
Medicare. As I have stated in Part I in this decision,
HCFA may terminate a provider’s participation in Medicare
if that provider is not complying with a Medicare
condition of participation. HCFA may not terminate a
provider’s participation in Medicare if that provider is
not complying with standards of participation, but only
if that noncompliance is not so egregious as to comprise
a failure to comply with a condition of participation.

B. Findings of fact and conclusions of law

I base my decision that Petitioner did not fail to comply
with any of the four conditions of participation which
were cited by HCFA in its June 26, 1996 letter to
Petitioner on the findings of fact and conclusions of law
(Findings) which I set forth herein. I discuss each of
my Findings, in detail, at Part III of this decision.

1. Petitioner has a right to a hearing.

2. The standard of participation contained in
42 C.F.R. § 484.14(b) requires a home health
agency’s governing body to assume full legal
responsibility for the operation of the home
health agency. It may be inferred that a home

4 at first, HCFA determined to terminate
Petitioner’s participation effective July 12, 1996. HCFA
Ex. 3 at 1. However, Petitioner sought an injunction
against termination, and the termination was delayed
until July 25, 1996.
6

health agency has not complied with this
standard where the agency systematically fails
to comply with the Medicare participation
requirements for home health agencies.

3. The standard of participation contained in
42 C.F.R. § 484.14(g) requires a home health
agency to assure that there is effective
communication and cooperation among its staff
along with accurate documentation of whatever
communication and cooperation that occurs. The
standard does not suggest that such
communication and cooperation is not attained
simply because a home health agency is unable
to attain all of the goals and objectives it
establishes for the care of a patient.

4. The standard of participation contained in
42 C.F.R. § 484.18(a) requires that a home
health agency assure that all pertinent
diagnoses, treatments, and instructions for
caring for a patient be included in a written
plan of care. The standard of participation
contained in 42 C.F.R. § 484.18(b) requires
that the plan of care be reviewed at least once
every 62 days.

5. The standard of participation contained in
42 C.F.R. § 484.30(a) requires that a
registered nurse initiate a plan of care,
initiate necessary revisions, and initiate
appropriate rehabilitative and preventive
nursing procedures. This standard means that a
nurse must begin to implement and carry out all
treatments that are ordered in a patient’s plan
of care. This standard does not impose on a
registered nurse the duty of writing a plan of
care or of making revisions to a plan of care.

6. Petitioner was not deficient in complying
with standards of participation in providing

care to Patient #s 1, 3, 5, 6, 7, 8, 10, 11,

13, and 15.

7. %In providing care to Patient # 12,
Petitioner failed to comply substantially with
a standard of participation contained in 42
C.F.R. § 484.18. Specifically, Petitioner
failed to follow a directive in the patient’s
plan of care that the skilled nurse assigned to
Patient # 12 assess the progress of the
patient’s disease (insulin-dependent diabetes
7

mellitus), because the skilled nurse failed to
assess the patient’s complaints of blurred
vision, a possible sign of diabetes mellitus.

8. In providing care to Patient # 12,
Petitioner failed to comply substantially with
a standard of participation contained in 42
C.F.R. § 484.18(b). Specifically, Petitioner
failed to assure that the plan of care for
Patient # 12 was revised to address a fungal
infection that had been diagnosed by the
patient’s physician and for which the physician
had prescribed medication.

9. In providing care to Patient # 12,
Petitioner failed to comply substantially with
a participation requirement stated in 42 C.F.R.
§ 484.30. Specifically, the nursing staff
assigned to Patient # 12 failed to fully
discharge its duties to the patient, by not
assessing the patient’s complaints of blurred
vision.

10. Petitioner did not fail to conduct the
management reviews and evaluations required
under 42 C.F.R. § 484.52.

11. Petitioner did not fail to comply with the
condition of participation stated in 42 C.F.R.
§ 484.14.

12. Although Petitioner, in two instances
involving a single patient, failed to comply
with a standard of participation contained in
42 C.F.R. § 484.18, Petitioner did not fail to
comply with the condition of participation
stated in 42 C.F.R. § 484.18.

13. Although Petitioner, in one instance
involving one patient, failed to comply with a
requirement of 42 C.F.R. § 484.30, Petitioner
did not fail to comply with the condition of
participation stated in 42 C.F.R. § 484.30.

14. Petitioner did not fail to comply with the
condition of participation stated in 42 C.F.R.
§ 484.52.

15. Petitioner did not establish good cause
for me to waive its share of the cost of the
transcript.
III. Discussion

HCFA alleges that Petitioner failed in numerous instances
to comply with Medicare participation requirements.
Below, I explain why nearly all of HCFA’s allegations are
without merit.

HCFA’s allegations constitute particularized statements
of asserted failures by Petitioner to comply with
Medicare participation requirements. I have analyzed
these assertions on an item-by-item basis. But, it is
apparent that many of HCFA’s allegations share common
features. My decision that nearly all of HCFA’s
allegations are without merit is, in some respects, based
on the way I analyze these common features. The features
which many of HCFA’s allegations share, and my overall
conclusions about these common features, are as follows.

e HCFA bases many of its allegations that Petitioner was
deficient on an interpretation of a participation
requirement in 42 C.F.R. § 484.30(a) which does not
comport with the plain meaning of the language of the
regulation. HCFA asserts that the regulation’s
requirement that a nurse “initiate” revisions to a
patient’s plan of care means that the nurse must make
revisions to address new problems encountered by a
patient or to fill in the gaps left in a patient’s plan
of care. I find that the regulation imposes no duty on a
nurse to usurp the duty of a physician to write and
revise a patient’s plan of care. It requires only that a
nurse begin to implement those revisions in a plan of
care that are directed by a physician.

e HCFA asserts that the coordination of services and
liaison among staff required by 42 C.F.R. § 484.14(g)
must be judged by the results that are achieved in
providing care to a patient. I find that the results
attained in a particular case do not necessarily
determine the efforts made to attain the goals set for a
patient by a physician.

e HCFA argues, in some instances, that documentation of
coordination of services and liaison must consist of
reports of staff meetings. I find that, while a report
of a staff meeting may document coordination of services
and liaison, coordination of services and liaison is not
necessarily absent in a case where there is no
documentation of a staff meeting to discuss a patient’s
care.
9

e HCFA frequently bases multiple assertions of
deficiencies on a single alleged event. I do not
disagree with HCFA’s conclusion that a single set of
facts may evidence a failure by a provider to comply with
more than one participation requirement. However, while
that may be so, it is true also that where the facts are
other than that which is alleged by HCFA, then HCFA’s
assertion of multiple deficiencies based on the alleged
facts may be without foundation.

e In several instances in this case, HCFA asserts that a
“discharge objective” in a patient’s plan of care
constitutes a treatment goal by the patient’s physician.
On that premise, HCFA asserts a multiplicity of failures
by Petitioner including: failures to assure that the
patient’s plan of care contains orders for treatment to
meet the asserted “goal”; failures of Petitioner’s staff
to attempt to meet the asserted “goal”; and failures of
Petitioner’s nurses to revise the plan of care to provide
treatment regimes necessary to meet the asserted “goal.”

I find, contrary to HCFA’s assertions, that in many cases
the physicians who treated the patients did not intend
that the discharge objectives in the patient’s plans of
care be interpreted as stating treatment goals that the
physicians sought to attain for their patients. Rather,
the discharge objectives merely stated “best of all
possible worlds” outcomes to cases, that no professional
thought to be likely. This is significant, because I do
not find that Petitioner was responsible for attaining
results that the patients’ physicians did not direct
Petitioner to attain.

e In many instances, HCFA rests its allegations on
characterizations of facts which are not supported by the
evidence. In some instances, HCFA asserts that nurses
employed by Petitioner failed to discharge specific
directives in patients’ plans of care when, in fact, the
record proves that they did precisely what they were
ordered to do. HCFA asserts also that Petitioner failed
to conduct a required program evaluation despite
overwhelming evidence that Petitioner performed the
evaluation.

A. Whether Petitioner has a right to a hearing
(Finding 1)

HCFA argued that Petitioner might no longer qualify as a
provider and, therefore, might not have a right toa
hearing. HCFA suggested that, perhaps, another entity
should be substituted as a party in place of Petitioner.
Alternatively, HCFA suggested that, perhaps, the matter
10

should be remanded to HCFA for a determination as to
whether Petitioner is a party. Tr. at 15 - 25.

HCFA has not elaborated on its arguments in its
posthearing brief. It has not explained why, assuming
the facts that it alleges to be true, Petitioner has no
right to a hearing. It may be that HCFA no longer is
asserting that Petitioner may not have a right to a
hearing.

HCFA based its motion on a memorandum, dated July 31,
1996, that was issued by Petitioner’s administrator.

HCFA Ex. 23.5 In that memorandum, the administrator
announced that Petitioner was merging with another
facility. According to HCFA, the announced merger raised
the possibility that Petitioner would no longer exist as
an entity that qualified to be a provider under
applicable regulations.

Petitioner responded to HCFA’s motion with a declaration
by its owner, Mariano Velez, dated August 15, 1996. P.
Ex. 31.6 In that declaration, Mr. Velez denies that
Petitioner merged into another entity. He avers that
Petitioner entered into an agreement with another
facility to transfer patients to that facility
temporarily. Additionally, pursuant to that agreement,
the other ‘facility will employ Petitioner’s staff on a
temporary basis. P. Ex. 31 at 2, 7 - 8.

HCFA has not identified the law or regulations that would
operate to deny Petitioner the right to a hearing in this
case, assuming that it did merge with another entity. In
any event, I find from Mr. Velez’ unrebutted declaration
that Petitioner did not merge with another entity.
Therefore, I do not accept as correct the premise of
HCFA’s motion.

5 HCFA did not designate this memorandum as an
exhibit. In order to assure that the record of this case
is complete, I have designated the memorandum as HCFA Ex.
23, and I am receiving it into evidence.

6 The declaration contains two “exhibits”
(Exhibits A and B). In order to assure that the record
of this case is complete, I am designating the
declaration and the two exhibits as a single exhibit, P.
Ex. 31, and I am receiving it into evidence.
11

B. The participation requirements that are at issue
(Findings 2 - 5)

HCFA asserts that Petitioner failed to comply with
requirements that are expressed as conditions of
participation or as standards of conditions under
governing regulations. As a prerequisite to deciding
whether HCFA’s assertions are correct, I must decide what
obligations these conditions and standards impose on
Petitioner.

The question of interpretation of regulations is one
which arises often in cases involving Medicare
participation requirements. The Secretary has published
comprehensive regulations governing the conditions for
participation by a wide range of providers. But, no
matter how comprehensive these regulations may be,
questions of interpretation and application will arise
inevitably. The ways in which health care providers
provide care to their patients are so varied and complex,
and so dependent on the unique circumstances pertaining
to each patient, that it is not possible to write
regulations that explicitly account for every fact
situation that might arise.

HCFA is the agency that bears primary responsibility for
the application of regulations governing participation in
the Medicare program. Its reasonable interpretations of
regulations must be given deference. I will not question
HCFA’s interpretation of a regulation, where that
interpretation is reasonable, even if there may exist
other, equally reasonable, interpretations of that
regulation.

On the other hand, HCFA does not have carte blanche to
interpret regulations as it sees fit. Where HCFA seeks
to hold a provider accountable to an interpretation of a
regulation, that interpretation must be reasonable. In
order to be reasonable, the interpretation must comport
with the meaning of the language of the regulation.

When the allegations contained in the survey report on
which HCFA based its determination to terminate
Petitioner’s participation are read critically, it
becomes apparent that HCFA is, in some instances, relying
on its interpretations of regulations as a basis for
asserting that Petitioner failed to comply with the
standards contained in those regulations. HCFA Ex. 4.
However, the question of whether HCFA is interpreting
regulations reasonably is complicated by the fact that
HCFA has not stated explicitly what its interpretations
are. HCFA’s interpretations must be inferred from the
12

allegations of failures to comply that are stated in the
survey report.

Therefore, as a first step in deciding whether Petitioner
failed to comply with Medicare participation
requirements, I turn to the survey report and identify
each requirement that HCFA asserts Petitioner failed to
comply with. I decide whether, in asserting
noncompliance with a requirement, HCFA is relying on the
plain meaning of the requirement or an interpretation,
and, if HCFA is relying on an interpretation, whether the
interpretation is reasonable.

1. Condition of participation: Organization,
services, and administration -- 42 C.F.R. §
484.14 (Findings 2 - 3)

HCFA asserts that Petitioner failed to comply with two
standards prescribed under this condition, which are set
forth at 42 C.F.R. §§ 484.14(b) and 484.14(g). HCFA Ex.
4 at 1-11. According to HCFA, the “systemic” failure
of Petitioner to comply with these standards establishes
Petitioner’s failure to comply with the condition. Id.
atl.

a. Standard: Governing body -- 42
C.F.R. § 484.14(b)

This standard requires that a home health agency’s
governing body assert full control over the agency’s
operations. According to HCFA, Petitioner failed to
comply with this standard because Petitioner’s governing
body failed to assume full responsibility for
Petitioner’s operations. HCFA Ex. 4 at 2. HCFA argues
that Petitioner’s failure to comply with this standard
may be inferred from Petitioner’s asserted failures to
comply with standards of participation that govern the
care that Petitioner must provide to its patients. This
argument is made clear by the testimony of one of the
surveyors who participated in the survey ending May 30,
1996, Helen Donna Dymon, Ph.D. Tr. at 225 - 227.

HCFA’s reading of the standard is not so much an
interpretation as it is a statement of the evidence which
may prove that the standard has not been complied with.
I agree with HCFA that, where a home health agency is
shown to have failed systematically to comply with
Medicare participation requirements, an inference may be
made that the agency’s governing body failed to assume
authority and responsibility for the agency’s operations.
However, the opposite inference may be made where there
13

is no evidence of systematic failure by a home health
agency to comply with standards governing patient care.

b. Standard: Coordination of
patient services -- 42 C.F.R. §
484.14(g)

This standard requires a home health agency to insure
that all personnel furnishing services maintain liaison
so that their efforts to provide care are coordinated
effectively and support the objectives outlined in
patients’ plans of care. HCFA asserts that, in a number
of instances, Petitioner failed to satisfy this
requirement.

The standard contains the key words and phrases “liaison”
and “effective interchange, reporting, and coordination
of patient care.” These are not defined. It is evident,
however, that this standard requires a home health agency
to assure that there is effective communication and
cooperation among its staff along with accurate
documentation of whatever communication and cooperation
that occurs.

Many of the assertions made by HCFA concerning
Petitioner’s alleged failures to comply with the standard
appear to be based on the plain meaning of the standard.
However, HCFA appears also to argue that, to some extent,
it is gauging the degree of liaison, cooperation, and
coordination of services that Petitioner provided on the
outcomes in individual cases. Thus, for example, HCFA
asserts that, in providing care to Patient # 12,
Petitioner failed to provide liaison or to coordinate
services to assure that the patient could demonstrate
foods from an exchange list because “there was no
documentation that showed the patient could demonstrate
foods from an exchange list . .. ." HCFA Ex. 4 at 3.

I do not agree that compliance with the standard depends
on the outcome of care provided to a patient. The
standard requires liaison and coordination of services in
order to assure that the patient attains the best
possible outcome, consistent with the goals established
for that patient by the patient’s plan of care. But, the
regulation does not suggest that the degree of liaison
and coordination that is attained necessarily may be
measured by the home health agency’s success in providing
care to the patient.

Additionally, HCFA seems to be asserting that certain
indicia of liaison and coordination must be present in a
patient’s record, either to establish that liaison and
14

coordination occurred in the care provided to that
patient, or to establish documentation of the liaison and
care that the home health agency provided. In some
instances, HCFA asserts that documentation of case
conferences held by Petitioner's staff failed to
establish liaison or coordination of services provided to
patients. For example, HCFA asserts that a case
conference that was held to discuss care provided to
Patient # 8 failed to document an asserted goal that the
patient would no longer need a Foley catheter. HCFA Ex.
4 at 10-11.

HCFA’s assertion is not so much an interpretation of the
regulation as it is a statement of the evidence that is
necessary to prove compliance with the regulation. I do
not agree that the standard requires that a patient’s
record contain a specific type of document (such as a
case conference report) in order to document liaison or
coordination of care. Nor do I find that the standard
requires that case conferences, as opposed to other types
of communication, must occur in order for liaison and
coordination of services to be present. The regulation
does not specify the type of communications that must
take place and be documented.

2. Condition of participation: Acceptance of
patients, plan of care, and medical
supervision -- 42 C.F.R. § 484.18 (Finding 4)

This condition of participation requires, among other
things, that care provided to a patient by a home health
agency follow a written plan of care. HCFA asserts that
Petitioner failed to comply with the requirement of the
condition that care provided to patients follow written
plans of care. HCFA Ex. 4 at 12 - 15. HCFA asserts also
that Petitioner failed to comply with the requirements of
standards contained in 42 C.F.R. §§ 484.18(a) and (b).
HCFA characterizes these asserted failures to comply with
standards as “systemic” and concludes that they prove
that Petitioner failed to comply with the condition of
participation. HCFA Ex. 4 at 11.

a. Standard: Plan of care -- 42
C.F.R. § 484.18 (a)

The standard stated in 42 C.F.R. § 484.18(a) requires
that all pertinent diagnoses, treatments, and
instructions for caring for a patient be included in a
written plan of care. In asserting that Petitioner
failed to comply with this standard, HCFA does not appear
to be asserting that the standard means anything more
than it plainly says.
15

However, HCFA’s allegations that Petitioner failed to
develop plans of care that comply with the standard
depend heavily on HCFA’s characterization of the contents
of the individual plans of care that are at issue in this
case. As I shall discuss below, in several instances I
do not agree with HCFA’s characterization of the contents
of individual plans of care.

b. Standard: Periodic review of
plan of care -- 42 C.F.R. §
484.18(b)

The standard requires that a physician and the home
health agency staff review a plan of care as often as a
patient’s condition warrant, but at least once every 62
days. HCFA argues that, in some instances, Petitioner
failed to assure that plans of care were reviewed as
often as was necessary. HCFA alleges that, in other
instances, Petitioner’s staff failed to alert the
patient’s physician of changes that suggested a need to
alter the patient’s plan of care.

It does not appear from HCFA’s characterization of
Petitioner’s alleged failures to assure review of
patients’ plans of care that HCFA is interpreting this
standard in a way that deviates from the standard’s plain
meaning. The standard plainly requires that a patient’s
physician review the patient’s plan of care where a
change in the patient’s condition necessitates the
review. As I shall discuss below, the determinative
question in the three instances cited by HCFA is whether
HCFA is correct in its assertion that reviews were
necessary in those instances.

Nor does it appear from HCFA’s assertions about the
alleged failures of Petitioner’s staff to notify
patients’ physicians about changes in the condition of
the patients that suggested a need to alter the patients’
plans of care that HCFA is interpreting the standard in a
way that departs from the standard’s plain meaning. The
standard requires that a home health agency’s staff
notify a patient’s physician about any changes in a
patient’s condition which, based on the objective signs
and symptoms manifested by the patient and on the
professional training and judgment of the staff, might
suggest a need to alter a plan of care. The dispositive
question here is not one of interpretation but one of
fact: whether HCFA is correct in asserting that there
were changes in the conditions of patients that suggested
a need to alter the patients’ plans of care.
16

3. Condition of participation: Skilled nursing
services -- 42 C.F.R. § 418.30 (Finding 5)

HCFA asserts that Petitioner failed to comply with the
condition’s requirement that a home health agency furnish
skilled nursing services to each patient in accordance
with a plan of care. In making this assertion, HCFA
relies on the plain meaning of the language of the
condition. The condition states, simply, that skilled
nursing services must be furnished to a patient in
accordance with the patient’s plan of care. In each of
the instances cited, HCFA alleges that the skilled nurse
failed to make observations and assessments that the
patient’s physician directed the nurse to make.
Therefore, the issue in resolving these allegations is
one of fact, which I discuss below.

a. Standard: Duties of the
registered nurse -- 42 C.F.R. §
484.30(a)

HCFA makes several assertions concerning Petitioner’s
alleged failures to comply with this standard. First,
HCFA asserts that nurses employed by Petitioner failed to
reevaluate regularly the needs of patients. HCFA Ex. 4
at 28 - 35. Second, HCFA asserts that nurses employed by
Petitioner failed to initiate necessary revisions to
patients’ plans of care. HCFA Ex. 4 at 35 - 41. Third,
HCFA asserts that nurses employed by Petitioner failed to
initiate appropriate preventive and rehabilitative
nursing procedures. HCFA Ex. 4 at 41 - 44. Finally,
HCFA asserts that nurses employed by Petitioner failed to
coordinate services to patients. HCFA Ex. 4 at 45.

The regulation requires the registered nurse to: assess
a patient’s problems and needs, to provide care to the
patient, coordinate the care provided by other care
givers, report to the physician any significant changes
in a patient’s condition, and keep accurate records of
the care that the nurse provides. HCFA’s assertions that,
in specified instances, registered nurses failed to:
reevaluate the needs of patients, assess the conditions
of patients, or coordinate services rest ona
straightforward application of the standard to the facts,
as alleged by HCFA.

However, HCFA’s allegations that registered nurses failed
to initiate changes in plans of care or failed to
initiate appropriate preventive and rehabilitate nursing
procedures rest on an interpretation of the standard that
does not comport with the standard’s plain meaning and
which is inconsistent with the Act and other Medicare
17

regulations. I do not find HCFA’s interpretation to be
reasonable.

The standard directs registered nurses to “initiate” a
patient’s plan of care and necessary revisions to the
plan of care. 42 C.F.R. § 484.30(a). HCFA interprets
the word “initiate” to mean that the registered nurse is
charged with the independent responsibility to make
changes in the patient’s plan of care and in the
treatments provided to the patient, where the plan of
care fails to prescribe the appropriate treatment, or
where there is a change in the patient’s condition that
might require a change in treatment.

Contrary to HCFA’s assertion, the regulation does not
impose on registered nurses employed by home health
agencies the duty to make changes to patients’ plans of
care, even where changes are warranted. Under applicable
participation requirements, only a physician may write or
revise a plan of care, although the plan of care may be
based on the assessments and advice provided by a nurse.
But, the nurse’s duty to provide advice is not congruent
with the authority to write or to revise a plan of care.

The Act requires that each plan of care for each patient
treated by a home health agency be established by a
physician, and not by another care giver, such as a
nurse. The Act states that home health services are
enumerated services furnished to an individual who:

. . . is under the care of a physician, ...
under a plan (for furnishing such items or
services to such individual) established and

periodically reviewed by a physician. ...
Act, section 1861(m) (emphasis added).

The intent of Congress that only a physician may write a
plan of care is restated in the regulations governing
home health agencies. The regulations state that care
provided by a home health agency follows a written plan
of care established and periodically reviewed by a
physician. 42 C.F.R. § 484.18. And, although this
language is plain on its face, its purpose is underscored
by the requirement that:

Drugs and treatments are administered by agency

staff only as ordered by the physician.
42 C.F.R. § 484.18(c) (emphasis added).
18

The standard contained in 42 C.F.R. § 484.30(a) does not
suggest any inconsistency with these explicit
requirements. The plain meaning of the language of the
standard, including the word “initiate,” is that the
registered nurse is charged with the duty to begin and to
carry out all treatments ordered by a physician. There
is nothing in this language to suggest that a registered
nurse is charged with the authority of revising a plan of
care on his or her own volition, to assure that a patient
receives the necessary care. The duty to “initiate”
revisions to a plan of care and the duty to “initiate”
appropriate nursing and rehabilitative procedures are not
duties to use initiative to make changes to a plan of
care.

The common and ordinary meaning of the word “initiate” is
to cause or facilitate the beginning of an event, or to
set something going. Webster’s New Collegiate
Dictionary, 594 (8th ed. 1967). Literally, “initiate”
means to start something. Thus, when given its literal
meaning, the word “initiate” in 42 C.F.R. § 484.30(a)
means that the registered nurse is charged with the duty
to start implementing those treatments that have been
ordered by a physician. Nothing more is suggested by the
word.

At the completion of the hearing, HCFA averred that it
wished to call as a rebuttal witness a HCFA employee who
participated in drafting regulations, including 42 C.F.R.
§ 484.30. The purpose of the testimony was to explain
what HCFA meant by the use of certain words in the
regulations. I ruled that testimony to be irrelevant,
and I reaffirm that ruling here. Tr. at 1063 - 1065.
There is nothing ambiguous about 42 C.F.R. § 484.30(a)
which needs to be interpreted through extrinsic evidence.
The language of the regulation is plain and self-evident.
And, while it may be appropriate to use extrinsic
evidence, such as interpretive guidelines, a regulation’s
preamble and comments, or an agency’s official statements
of interpretation, as a means of interpreting an unclear
or arguably ambiguous regulation, it is not appropriate
to use the opinions of agency employees who participated
in drafting a regulation to establish the meaning of a
regulation.

The purpose of a regulation is to provide a neutral
standard which can be read, understood, and applied by
those who are affected by it. Thus, the words ina
regulation must be defined based on their common and
ordinary meaning, or on any special meaning set forth in
a regulation’s definition, or in the legislative history
to the regulation. The words in a regulation cannot be
19

defined after the fact by the testimony of the employee
who used the words in drafting the regulation. If such
were the case, then the regulation would lose any
pretense of neutrality, and the concept of standards
embodied in a regulation would be meaningless.’ That is
particularly evident where, as here, the key word

“initiate” has a common and ordinary meaning, and where
nothing in the regulations suggest that it was intended
to be applied in another sense.

4. Condition of participation: Evaluation of
the agency’s program -- 42 C.F.R. § 484.52

HCFA asserts that Petitioner failed in a “systemic” way
to comply with the condition’s requirement that
Petitioner: assess the extent to which its program was
appropriate, adequate, effective and efficient; act upon
the results of its evaluation; and, review its own
administrative practices. HCFA Ex. 4 at 46 - 48.

HCFA’s interpretation of the requirements of this
condition does not appear to depart from its plain
meaning. The issue, as I see it, is one of fact and not
of law.

a. Standard: Policy and
administrative review -- 42 C.F.R.
§ 484.52(a)

HCFA is relying on the plain meaning of this standard in
asserting that Petitioner failed to conduct requisite
management reviews. The question as to Petitioner’s
compliance with this standard, therefore, is one of fact
and not of law.

7 Also, I excluded an exhibit offered by
Petitioner which is an affidavit by a lawyer who purports
to be an expert in health care law and who offered his
opinion as to the meaning of some of the relevant
regulations. P. Ex. 3. I invited the parties to argue
the meaning of the regulations in their post-hearing
briefs and to supply me with any appropriate legislative
history or other extrinsic material that would aid me in
deciding the meaning of regulations, to the extent that I
found any of them to be ambiguous. Tr. at 1063 - 1065.
HCFA did not avail itself of that opportunity, either in
its posthearing brief or in its reply brief.
20

Cc. HCFA's allegations that Petitioner was deficient
in providing care to patients (Findings 6 - 9)

I now turn to a patient-by-patient discussion of each of
the patients to whom HCFA alleges Petitioner provided
substandard care. I evaluate each of HCFA’s allegations
based on the duties imposed on Petitioner under the
relevant regulations, coupled with my analysis of the
relevant evidence.

That evidence consists largely of the patients’ treatment
records. At the hearing, both HCFA and Petitioner
introduced into evidence treatment records for the
patients at issue. There is considerable overlap in the
exhibits, in the sense that many of the pages of the
records introduced by HCFA are contained also in the
records introduced by Petitioner. However, HCFA’s
exhibits and Petitioner’s exhibits are not congruent.
There are records of treatment in HCFA’s exhibits that do
not appear in the corresponding exhibits introduced by
Petitioner, and vice versa. Neither party offered an
explanation for these differences. I find that, in order
to get the best possible picture of the care provided by
Petitioner to a patient, it is necessary to read both the
relevant HCFA exhibit and the relevant Petitioner exhibit
as comprising one record of the care provided to that
patient.®

1. Patient # 1 (HCFA Ex. 5, P. EX. 9)

HCFA alleges that, in providing care to Patient # 1,
Petitioner failed to comply with the following Medicare
participation requirements: 42 C.F.R. § 484.14(g) (HCFA
Ex. 4 at 7 - 8); 42 C.F.R. § 484.18(b) (HCFA Ex. 4 at 21
~- 22, 24 - 25); and 42 C.F.R. § 484.30(a) (HCFA Ex. 4 at
28, 30 - 32, 35 - 36, 41 - 42, 45). I find that
Petitioner was not deficient in providing care to this
patient.

8’ The relevant treatment records, by patient are
as follows: Patient # 1 -- HCFA Ex. 5, P. Ex. 9; Patient
# 3 -- HCFA Ex. 6, P. Ex. 10; Patient # 5 -- HCFA Ex. 7,
P. Ex. 11; Patient # 6 -- HCFA Ex. 8, P. Ex. 12; Patient
# 7 -- HCFA Ex. 9, P. Ex. 13; Patient # 8 -- HCFA Ex. 10,
P. Ex. 14; Patient # 10 -- HCFA Ex. 11, P. Ex. 15;
Patient # 11 -- HCFA Ex. 12, P. Ex. 16; Patient # 12 --
HCFA Ex. 13, P. Ex. 17; Patient # 13 -- HCFA Ex. 14, P.
Ex. 18; Patient # 15 -- HCFA Ex. 15, P. Ex. 19.
21

Patient # 1 was certified to be cared for by Petitioner
beginning April 7, 1996 and ending June 7, 1996. HCFA
Ex. 5 at 1, P. Ex. 9 at 1. Her principal diagnosis was a
urinary tract infection. Id. Other diagnoses included:
a decubitus ulcer, hypertension, ASCVD, and urinary
incontinence. Id.

An evaluation of the patient, performed on April 2, 1996,
showed that the patient was oriented to her name only,
that she was disoriented and confused. HCFA Ex. 5 at 8 -
9, P. Ex. 9 at 3 - 4. She was observed to speak only
when spoken to or stimulated. She manifested a flat
affect and was withdrawn. HCFA Ex. 5 at 9, P. Ex. 9 at
4.

a. 42 C.F.R. § 484.14(g)

HCFA alleges that, in providing care to Patient # 1,
Petitioner’s staff failed to insure that the patient’s
clinical records or minutes of case conferences
established effective interchange, reporting, and
coordination of patient care. Specifically, HCFA asserts
that the clinical notes and plan of care for this patient
did not show documentation concerning coordination of the
patient’s care with consideration to the patient’s
emotional status concerning the patient’s grief and
depression, resulting from the suicide of the patient’s
grandson-in-law.

However, the record establishes otherwise. Petitioner’s
staff actively communicated with each other, with the
patient’s physician, with the social worker who was
retained to provide specialized care, and with the
patient’s care giver, concerning the grief experienced by
the patient and by the care giver. I find no deficiency
in the coordination of care provided to Patient # 1.

On April 18, 1996, the registered nurse reported to the
patient’s physician that the patient’s care giver needed
more assistance because the care giver was overwhelmed
with the care of the patient, and with the care of the
care giver’s two younger children. HCFA Ex. 5 at 4, P.
Ex. 9 at 30. The nurse reported also that the care
giver’s husband had been hospitalized in an intensive
care unit for an attempted suicide. Id. The nurse
reported that she had offered the care giver intervention
by a social worker to assist with the care giver’s family
situation, but that the care giver had declined the
offer. Id.
22

On April 23, 1996, the registered nurse (who also served
as Petitioner’s Director of Nursing) left a message with
the physician concerning the patient’s need for
counseling and crisis intervention. HCFA Ex. 5 at 6, P.
Ex. 9 at 20. The nurse reported that the patient’s
grandson-in-law had expired two days previously. Id.
The nurse informed the physician that the patient’s care
giver had stated that she would be unable to provide
proper care for the patient due to the care giver’s
grief. Id. The nurse advised additionally that the
patient also was in a state of grief and depression. Id.
Later that day, the nurse called back to the patient’s
physician. The physician agreed to order a referral to a
social worker for counselling and crisis intervention.
Id. The nurse informed both the patient’s care giver and
the nurse’s clinical supervisor of the physician’s order.
id.

Pursuant to the physician’s order, a social worker
visited the patient and the care giver on April 25, 1996.
P. Ex. 5 at 32, P. Ex. 9 at 60. The social worker
reported the patient’s mental status as being disoriented
and confused at times. She reported also that the
patient did not speak. Id. Additionally, the social
worker reported that the patient’s care giver was not
coping with the patient’s illness. Id. The social
worker wrote a patient care plan for social services. P.
Ex. 9 at 61.

On April 29, 1996, a meeting of Petitioner’s staff was
convened to discuss the care that Petitioner was
providing to Patient # 1. Those present included two
registered nurses, a home health aide, and a patient care
coordinator. P. Ex. 9 at 37. At the meeting, it was
reported that the patient’s family was grieving the loss
of a loved one. It was reported also that the
interventions that had been provided to address this
problem included allowing the family to ventilate its
feelings, and providing emotional support. Id.

On May 24, 1996, the social worker wrote a discharge
summary. HCFA Ex. 5 at 30, P. Ex. 9 at 62. The
discharge summary repeats the finding that the patient
did not speak. It noted that the social worker had
provided counseling to family members of Patient # 1.
Id. Also, on May 24, the social worker reported to the
registered nurse. P. Ex. 9 at 33. The social worker
enumerated the resources that she had provided to the
patient’s family and she stated that no further
intervention was required. P. Ex. 9 at 33.
23

These interventions were discussed at a meeting of
Petitioner’s staff held on May 24, 1996. Present were a
registered nurse, a home health aide, the patient care
coordinator, and a social services worker. P. Ex. 9 at
38.

HCFA’s major criticism of the interventions that were
supplied to address the grief and distress caused by the
suicide of the grandson-in-law of Patient # 1 is that not
much was done for the patient directly. The proof relied
on by HCFA is that the interventions provided by the
social worker mainly were directed at addressing the
concerns expressed by the patient’s family.

But, this criticism begs the question of whether
Petitioner’s staff provided the coordination of care and
liaison required under the regulation. The quality of
care provided to the patient by the social worker is not
at issue here. What is at issue is whether Petitioner’s
staff reacted appropriately to the information which was
communicated to them by the social worker. From the
record before me, it is evident that they did.

Contrary to HCFA’s assertions of no coordination or
liaison, the record establishes that a high degree of
coordination and liaison occurred. The registered nurse
communicated the problems being experienced by the
patient and her family to the physician, who promptly
order intervention by a social worker. The social worker
communicated her findings and her interventions to the
registered nurse, who promptly shared these findings and
interventions with other members of Petitioner’s staff
who were concerned with providing care to the patient.

Although the quality of care provided by the social
worker may not be relevant to deciding whether Petitioner
provided appropriate liaison and coordination, I am not
persuaded from the evidence that the interventions of the
social worker were inappropriate or inadequate, given the
circumstances she confronted. Patient # 1 was
uncommunicative and withdrawn and her mental status was
impaired. The social worker’s notes establish that the
patient did not speak in the social worker’s presence.
HCFA Ex. 5 at 32, P. Ex. 9 at 60. Given that, it was
entirely logical for the social worker to have focused on
the grief and distress being expressed by other members
of the patient’s family, especially that of the care
giver.

Moreover, HCFA fails to acknowledge that it might have
been beneficial to the welfare of Patient # 1 for the
social worker to have focused on allaying the grief of
24

the care giver. The patient’s care giver was an
important member of the team of individuals who provided
care to patient # 1. The care giver had told the
patient’s nurse that she was overwhelmed with grief and
was unable to provide care, as a consequence. Dealing
with that grief was an important issue for Petitioner to
attempt to resolve.

At the hearing, one of the surveyors, Virgilio
Resurreccion, testified that he had ascertained, by
calling the patient’s family, that there had been no
further intervention by the social worker after May 24,
1996. Tr. at 437 - 438. That testimony is not
inconsistent with the social worker’s evaluation and
discharge summary, however.

b. 42 C.F.R. § 484.18(b)

HCFA asserts that, in providing care to Patient # 1,
Petitioner failed in two respects to comply with the
standard contained in 42 C.F.R. § 484.18(b). First, HCFA
argues that the patient’s physician failed to review and
revise the patient’s plan of care to deal with the grief
that the patient suffered as the result of the suicide of
her grandson-in-law. HCFA Ex. 4 at 21 - 22. Second, the
record failed to document that the physician was alerted
to the social worker’s findings that “suggested a need to
alter the plan of care.” Id. at 24 - 25. I have
discussed the record of Petitioner’s attention to the
patient’s grief, above.

The standard contained in 42 C.F.R. § 484.18(b) requires
that a plan of care be revised by the physician, in
consultation with a home health agency’s staff, as often
as the patient’s condition requires, but at least once
every 62 days. In this case, HCFA assumes, without
offering evidence to support its assumption, that the
patient’s condition required a review of her plan of care
within 62 days. However, it is evident from the record
that the social worker who visited the patient and
Petitioner’s staff were in accord that any grief-related
problems were not so severe as to require further
intervention by the physician. HCFA has offered no
evidence to suggest that this judgment is incorrect.
Moreover, HCFA has made no assertion as to what it
thought the patient’s physician ought to have done other
than what the physician did, which was to order
intervention by a social worker.

Indeed, the judgment of Petitioner’s staff and of the
social worker is entirely consistent with what the
patient’s physician ordered. There is nothing in the
25

record to suggest that the physician believed that the
patient required any intervention beyond that which was
offered by the social worker. The physician did not
order that the patient be seen by a psychiatrist or by a
psychologist. The social worker did not report that such
intervention was needed.

c. 42 C.F.R. § 484.30(a)

HCFA makes several allegations concerning Petitioner’s
alleged failure, in providing care to Patient # 1, to
comply with the standard contained in 42 C.F.R. §
484.30(a). First, HCFA alleges that the registered nurse
who treated the patient failed to reevaluate the
patient’s needs relative to the consultation between the
patient, her care giver, and the social worker. HCFA Ex.
4 at 30. I find this allegation to be unsupported by the
record. The premise for this allegation is that, after
the social worker completed her intervention, there was a
need for the nurse to reevaluate the patient’s needs.
However, the record establishes that, on May 24, 1996,
the social worker advised the nurse that no further
interventions were necessary in the case of Patient # 1.
HCFA Ex. 5 at 30 - 32, P. Ex. 9 at 60 - 62. HCFA has not
explained what reevaluation the nurse should have done in
light of the social worker’s report.

Second, HCFA asserts that the registered nurse failed to
reevaluate the patient’s need to use a Foley catheter.
HCFA Ex. 4 at 31 - 32. HCFA premises this assertion on
the argument that, under professionally recognized
standards of care, a Foley catheter ought to be worn by a
patient for the briefest period of time. HCFA Exs. 20 -
22. Here, according to HCFA, the nurse provided care to
the patient without taking these standards of care into
account, thus ignoring her obligation to make a judgment
as to whether the patient would benefit from continued
use of the catheter.

I am not persuaded that the registered nurse failed to
discharge her duty to Patient #1. It is evident from
the records for the patient that the physician’s
objective with respect to Patient # 1 for the
certification period ending on June 7, 1996 was to assure
that the patient’s Foley catheter was working properly
and that the patient’s urinary tract infection was
resolved. HCFA Ex. 5 at 1, P. Ex. 9 at 1. The nurse was
never charged with the responsibility of assessing
whether continued use of the catheter was necessary. The
patient’s physician did not contemplate even the
possibility that the patient would not need to wear the
catheter throughout the certification period. In light
26

of that, it does not make sense to expect the nurse who
visited the patient on behalf of Petitioner to determine
whether continued use of the catheter was appropriate.*.

The patient’s physician prescribed a Foley catheter to be
worn by the patient throughout the period of
certification. HCFA Ex. 5 at 1, P. Ex. 9 at 1. The
discharge plan statement in the patient’s plan of care
explicitly contemplated that the patient would be
discharged when she had a patent catheter, without
complications. HCFA Ex. 5 at 2, P. Ex. 9 at 2.

Moreover, the records of treatment for Patient # 1
include communications between the nurses who treated the
patient and the physician concerning the patient’s
ongoing urinary tract infection and discussing the care
that the nurse was to provide, including management of
the patient’ s Foley catheter. P. Ex. 9 at 22. There is
nothing in these records to suggest that, at any time
during the certification period ending on June 7, 1996,
the patient’s physician considered that a Foley catheter
might not be appropriate for the patient.

Third, HCFA asserts that the registered nurses that
Petitioner assigned to provide care to Patient # 1 failed
to make necessary revisions to the patient’s plan of
care. HCFA Ex. 4 at 36. Specifically, HCFA asserts that
there is no documentation in the patient’s treatment
records to establish that registered nurses made
necessary revisions to the patient’s plan of care to
address the patient’s grief over the suicide of her
grandson-in-law. Id.

As I discuss at Part III.B.3.a. of this decision, HCFA
misinterprets 42 C.F.R. § 484.30(a) to require nurses to
make revisions to plans of care when, in fact, the
regulation does not contain this asserted requirement.
Thus, HCFA’s assertion that Petitioner was deficient
because registered nurses employed by Petitioner failed
to revise the plan of care for Patient # 1 is without
merit. Moreover, as I explain above in my discussion of
Patient # 1, I am not persuaded that any revisions to the
patient’s plan of care were necessary in any event.

° Purthermore, I am not convinced from the record
of this case that a nurse would be qualified to make such
an assessment. HCFA did not offer persuasive evidence to
establish that the training and professional experience
of a registered nurse would qualify the nurse to make
such an assessment.
27

Fourth, HCFA asserts that the registered nurses failed to
initiate appropriate preventive and rehabilitative
nursing procedures for Patient # 1. HCFA Ex. 4 at 42.
Specifically, HCFA asserts that the nurses failed to
initiate “appropriate rehabilitative nursing procedures
consistent with guidelines for assessment for continued
use of Foley catheters.” Id.

It is unclear what HCFA means by this allegation.
However, when it is read in context with the other
allegations that HCFA makes concerning Petitioner’s care
of Patient # 1, it appears that HCFA is again asserting
that the nurses employed by Petitioner should have, on
their own volition, made decisions about the patient’s
continued use of a Foley catheter. Such independent
action is not contemplated by the regulation, which
states only that the nurse shall “initiate” appropriate
rehabilitative and nursing procedures. Moreover, as I
have discussed above, the treatment record of Patient # 1
does not suggest that the patient's physician wanted
anything done other than what had been ordered for that
patient.

Finally, HCFA alleges that the registered nurses employed
by Petitioner failed to coordinate the services that
Petitioner provided to Patient # 1. HCFA Ex. 4 at 45.
This assertion is a restatement, in the context of 42
C.F.R. § 484.30(a), that the nurses failed to coordinate
the care provided to the patient to deal with the
patient’s grief following the suicide of the patient’s
grandson-in-law. I am not persuaded that there was a
lack of coordination of care, for the reasons that I have
discussed above.

2. Patient # 3 (HCFA Ex. 6, P. Ex. 10)

HCFA asserts that, in providing care to Patient # 3,
Petitioner failed to comply with the following Medicare
participation requirements: 42 C.F.R. § 484.18(a) (HCFA
Ex. 4 at 16, 18) and 42 C.F.R. § 484.30(a) (HCFA Ex. 4 at
35, 38 - 40). I find that Petitioner was not deficient
in providing care to Patient # 3.

The patient was certified to be cared for by Petitioner
beginning May 8, 1996 and ending July 8, 1996. HCFA Ex.
6 at 1 - 2, P. Ex. 10 at 1 - 2. Her principal diagnosis
was poisoning-cardiotonics. Additional diagnoses
included: fracture of pubis, closed; atrial fibrillation;
a urinary tract infection; cancer of the rectum; and
senile dementia. Id.
28
a. 42 C.F.R. § 484.18(a)

HCFA asserts that Petitioner failed to develop a plan of
care with its staff for Patient # 3 that covered all of
the patient’s pertinent diagnoses, nutritional
requirements, medications and treatments, and
instructions for timely discharge of the patient.
Specifically, HCFA alleges that the plan of care for
Patient # 3 stated that “the patient will have adequate
pain relief management.” HCFA Ex. 4 at 18. HCFA avers
that the plan of care failed to address what would be
done to achieve adequate pain relief.

Essentially, HCFA is asserting that the patient’s plan of
care ought to have specifically defined what would
constitute adequate relief of the patient’s pain and how
that relief would be attained. According to HCFA, the
plan of care did not do this. I find that, contrary to
HCFA’s assertion, the patient’s plan of care did address
the patient’s pain, both in establishing a defined goal
for pain relief and in prescribing the measures that
would be employed to attain relief.

The plan of care did not, as HCFA avers, state simply
that the patient would have adequate pain relief, without
defining what adequate pain relief meant. The physician
linked the patient’s pain relief to increasing the
patient’s mobility and to her underlying medical
condition. The precise goal stated in the plan of care
was that the patient “will have adequate pain relief
management and activity will increase within limits of
disease process within 4wks. [four weeks].” HCFA Ex. 6
at 1, P. Ex. 10 at 1.

Furthermore, the patient’s plan of care contained
instructions to Petitioner’s staff for addressing
patient’s pain. The patient was prescribed analgesics.
The staff was instructed to make skilled observations and
assessments of the patient’s pain, including the
location, intensity and type of pain, and the
effectiveness of pain relievers. HCFA Ex. 6 at 1 - 2, P.
Ex. 10 at 1 - 2.

It is unclear what more could have been done in the
patient’s plan of care to address the pain experienced by
Patient # 3. HCFA has not explained what more it
expected from Petitioner.
29
b. 42 C.F.R. § 484.30(a)

HCFA asserts that, in providing care to Patient # 3,
Petitioner failed in two respects to comply with the
standard of participation contained in 42 C.F.R. §
484.30(a). First, according to HCFA, the registered
nurses assigned by Petitioner to provide care to the
patient did not make necessary revisions to the patient’s
plan of care to address an asserted discharge “goal” of
returning the patient to self-care status when she was no
longer homebound. HCFA Ex. 4 at 39. HCFA avers that the
plan of care did not define what would be meant by self-
care status, and that the registered nurses assigned to
the patient failed to make necessary revisions to the
patient’s plan of care to address the patient’s discharge
goals. Id.

It is not entirely clear what HCFA is alleging, but it
appears to be saying two things. First, HCFA seems to be
asserting that the plan of care contained a gap in that
it stated a goal of discharging the patient to self-care
status when the patient was no longer homebound, without
defining what that goal really meant. Second, HCFA is
asserting that the registered nurses were obligated to
revise the patient’s plan of care to assure that the
undefined goal was defined and met.

As I find above, the Medicare participation requirements
governing a home health agency do not impose on nurses
employed by the agency the duty to revise plans of care.
On this basis alone, I conclude that HCFA’s assertion is
without merit.

Moreover, I am not persuaded that the plan of care for
Patient # 3 actually stated as a goal that the patient
would attain a status where she would be capable of
caring for her own needs. The statement relied on by
HCFA was not asserted as a treatment goal to be attained
during the period of the patient’s certification for home
health care, but as a discharge plan. HCFA Ex. 6 at 2,
P. Ex. 10 at 2. When this discharge plan is read in the
context of the patient’s entire record, it is apparent
that neither the patient’s physician nor Petitioner’s
staff thought that the patient could attain a status
where she could care for her own needs during the period
of certification. HCFA is attempting to hold Petitioner
responsible for not meeting an alleged goal that the
patient’s physician did not set for the patient.

Aside from the many illnesses that afflicted Patient # 3,
this patient was an 89-year-old individual who suffered
from senile dementia. HCFA Ex. 6 at 1 - 2, P. Ex. 10 at
30

1-2. Patient # 3 was oriented only to her name. Id.
Prior to Patient # 3 coming under Petitioner’s care, the
patient had been a resident in a retirement home. I
infer from the patient’s record that she was dependent on
the care of others prior to her- being certified for care
by Petitioner, and that her medical condition was such
that it was extremely unlikely, if not impossible, that
she would improve during the certification period to the
point where she was capable of caring for her own needs.
There is nothing about the treatment ordered by the
patient’s physician to suggest that the physician even
contemplated the possibility that the patient would no
longer be senile and, thus, become capable of self-care.

Petitioner’s second alleged failure to comply with the
requirements of 42 C.F.R. § 484.30(a), according to HCFA,
lies in an additional alleged failure of the nurses who
provided care to Patient # 3 to make necessary revisions
to the patient’s plan of care. HCFA asserts that the
registered nurses failed to make necessary revisions to
the patient’s plan of care to address what “adequate”
relief of pain constituted, or to define the meaning of
the word “adequate.” HCFA Ex. 4 at 39 - 40.

Again, I find no duty under 42 C.F.R. § 484.30(a) for the
nurses to make revisions to a patient’s plan of care,
and, thus, I find no basis to sustain HCFA’s allegation.
Furthermore, there is nothing in the record of care
provided to Patient # 3 to suggest that revisions were
needed to the patient’s plan of care to further define
the meaning of the word “adequate.” As I discuss above,
the patient’s physician defined what was meant by
“adequate” relief of the patient’s pain by addressing it
in the context of improving the patient’s mobility and in
the context of the patient’s disease process. HCFA has
offered no explanation of what more could have or should
have been done to define the meaning of the word
“adequate” as it appears in the patient’s plan of care.

3. Patient # 5 (HCFA Ex. 7, P. Ex. 11)

I find no deficiency in the care that Petitioner provided
to Patient #5. HCFA asserts that, in providing care to
Patient # 5, Petitioner failed to comply with the
requirements of 42 C.F.R. § 484.30(a). Specifically,
HCFA asserts that the patient’s plan of care contained a
discharge “goal” to discharge the patient, an insulin-
dependent diabetic, when the patient no longer needed
insulin. HCFA Ex. 4 at 35 - 40. According to HCFA, the
plan of care for Patient # 5 did not contain instructions
designed to achieve this asserted goal. Id. HCFA argues
that, in light of the failure of the plan of care to
31

contain instructions to end the patient’s dependence on
insulin, the registered nurses employed by Petitioner had
a duty to revise the plan of care in order to write the
necessary instructions. HCFA avers that the nurses
failed to discharge this alleged duty, and, thus,
Petitioner was deficient. Id.

Once again, HCFA seeks to impose a duty on Petitioner’s
staff which applicable participation standards do not
impose. As I have explained above, it would be contrary
to the requirements of the Act and regulations for
nurses, on their own initiative, to make revisions to a
patient’s plan of care. For this reason alone, I find
that Petitioner was not deficient in providing care to
Patient # 5.

Moreover, I do not find that the patient’s plan of care
actually stated as a treatment goal that the patient
would no longer be dependent on insulin. The plan of
care establishes that the physician who treated the
patient contemplated that the patient would remain
insulin-dependent throughout the certification period.
HCFA Ex. 7 at 1, P. Ex. 11 at 1.

The plan of care explicitly states as a goal that the
patient would receive insulin, pursuant to the
physician’s prescription, for a period of nine weeks, a
period of time which covered the entire period of
certification. HCFA Ex. 7 at 1, P. Ex. 11 at 1. And,
although the physician did say that the patient could be
discharged if she no longer was dependent on insulin,
that statement does not appear to express a treatment
goal that the physician directed Petitioner to work to
attain.

The patient’s plan of care states as a “discharge
objective” that the patient would be discharged when the
patient no longer needed insulin or when an alternate
care giver is identified for the patient. HCFA Ex. 7 at
1, P. Ex. 11 at 1. When read in its entirety, the plan
for discharging the patient rationally envisions
discharge either under the circumstance that the patient
might no longer need insulin (highly unlikely, given the
patient’s condition and the care ordered by the patient’s
physician), or where an individual is identified who will
administer insulin to the patient. HCFA has not asserted
that Petitioner failed to assist Patient # 5 in finding
an alternate care giver.
32
4. Patient # 6 (HCFA Ex. 8, P. Ex. 12)

HCFA asserts that, in providing care to Patient # 6,
Petitioner failed to comply with the following
participation requirements: 42 C.F.R. § 484.14(g) (HCFA
Ex. 4 at 2, 6); 42 C.F.R. § 484.18(a) (HCFA Ex. 4 at 16,
19 - 20); and 42 C.F.R. § 484.30(a) (HCFA Ex. 4 at 35,
40). I do not find that, in providing care to Patient #
6, Petitioner failed to comply with any of these
participation requirements.

Patient # 6 was certified to be given care by Petitioner
beginning May 13, 1996 and ending July 13, 1996. HCFA
Ex. 8 at 1, P. Ex. 12 at 1. The patient’s principal
diagnosis was insulin-dependent diabetes mellitus. The
patient’s additional diagnoses included congestive heart
failure and hypertension. Id.

a. 42 C.F.R. § 484.14(g)

HCFA asserts that Petitioner failed to provide the
necessary liaison to assure that the efforts of
Petitioner’s staff were coordinated to support the
objectives outlined in the patient’s plan of care.
Specifically, HCFA argues that the discharge objective
for the patient was to discharge the patient when the
patient no longer needed insulin or when an alternate
care giver was identified to care for the patient. HCFA
Ex. 4 at 2, 6. According to HCFA, the clinical record of
Patient # 6 failed to show how Petitioner’s staff would
work to attain independence from insulin. Id.

I am uncertain precisely what HCFA means by asserting
that the patient’s clinical record failed to show how
Petitioner’s staff would work to free the patient from
dependence on insulin. The clinical record introduced
into evidence by HCFA consists only of the patient’s plan
of care. HCFA Ex. 8 at 1 - 2. I do not know whether the
surveyors reviewed other records during their survey of
Petitioner.

Petitioner offered a more complete record of the care it
provided to Patient # 6. P. Ex. 12 at 1 - 28. I am
satisfied from review of that record that the patient’s
physician did not contemplate freeing the patient from
insulin dependence as a goal that could be attained
during the certification period. Id. Petitioner cannot
be held accountable for failing to provide coordination
and liaison to attain freedom from insulin dependence,
because that was not a goal that the physician charged
Petitioner with attaining.
33

The patient’s chief complaint was that she was unable to
self-administer insulin. P. Ex. 12 at 3. The patient
was observed to be forgetful. Id. Nursing notes show
that the patient was unable to administer insulin to
herself due to: poor vision, poor eye-hand coordination,
and confusion at times. P. Ex. 12 at 9. The notes show
also that the patient lived in a board and care facility,
and that the staff of that facility was unable to
administer insulin to the patient. Id. Finally, the
notes show that the patient was unable to find an
alternate care giver to administer insulin to her. Id.

When the patient’s plan of care is read in context with
the nurses’ observations of the patient, it is evident
that the principal goal of the treating physician was to
overcome the obstacles that existed to the patient
receiving therapeutic doses of insulin. The plan of care
specifically directed that the patient receive insulin
injections for the entire certification period, pursuant
to the physician’s orders. HCFA Ex. 8 at 1, P. Ex. 12 at
1. There is nothing in the physician’s orders to suggest
that the physician thought that there was any likelihood
that the patient would not need insulin injections
throughout the certification period. Id.

Given that, I do not find the discharge plan to discharge
the patient when the patient no longer needs insulin to
comprise a treatment objective in the plan of care. See
HCFA Ex. 8 at 1, P. Ex. 12 at 1. Petitioner and its
staff had no duty to coordinate services to attain a goal
that did not exist.

b. 42 C.F.R. § 484.18(a)

HCFA asserts that Petitioner failed to develop a plan of
care with its staff that covered all pertinent diagnoses,
nutritional requirements, medications and treatments, and
instructions for a timely discharge of the patient.
Specifically, HCFA alleges that the plan of care for
Patient # 6 failed to recite instructions to attain the
discharge “goal” to discharge the patient when the
patient no longer needed insulin injections. HCFA Ex. 4
at 16 - 19.

I conclude that this allegation is without merit,
essentially for the same reasons that I conclude that the
preceding allegation is without merit. I do not fina
that the patient’s physician ordered Petitioner and its
staff to work to attain a goal of freeing the patient
from dependence on insulin. Petitioner cannot be found
deficient for failing to work to achieve a goal that was
never stated by the physician.
34
ce. 42 C.F.R. § 484.30(a)

HCFA asserts that there is no documentation that
registered nurses who provided care to Patient # 6 made
necessary revisions to the patient’s plan of care to
assure a timely discharge of the patient. HCFA Ex. 4 at
40. HCFA premises this assertion on its determination
that the patient’s plan of care included a goal of
freeing the patient from dependence on insulin. HCFA
premises this assertion also on its interpretation of 42
C.F.R. § 484.30(a) to require a nurse assigned to a
patient by a home health agency to make such revisions as
may be necessary to the patient’s plan of care.

I have explained above why I do not find that
Petitioner’s nurses had any duty to make revisions to
plans of care. Moreover, I am not persuaded that any
revisions were necessary here. If, in fact, the
patient’s physician had sought to free the patient from
dependence on insulin, then, perhaps, additional
treatments might have been necessary for the patient.
But, as I find above, the physician never contemplated
attempting to free the patient from dependence on
insulin.

5. Patient # 7 (HCFA Ex. 9, P. Ex. 13)

HCFA asserts that, in providing care to Patient # 7,
Petitioner failed to comply with the following Medicare
participation requirements: 42 C.F.R. § 484.14(g) (HCFA
Ex. 4 at 2, 5 - 6); 42 C.F.R. § 484.18 (HCFA Ex. 4 at 12,
15); 42 C.F.R. § 484.18(a) (HCFA Ex. 4 at 16 - 17); 42
C.F.R. § 484.18(b) (HCFA Ex. 4 at 21, 23 - 24); 42 C.F.R.
§ 484.30 (HCFA Ex. 4 at 25 - 28); and 42 C.F.R. §
484.30(a) (HCFA Ex. 4 at 35 - 37, 45). I do not find
Petitioner to have been deficient in providing care to
patient # 7.

Patient #7 was certified to be cared for by Petitioner
beginning May 7, 1996 and ending July 7, 1996. HCFA Ex.
9 at 1, P. Ex. 13 at 1. The patient’s principal
diagnosis was chronic airway disease. The patient had
additional diagnoses, including hypertension, angina
pectoris, and insulin-dependent diabetes mellitus. Id.

a. 42 C.F.R. § 484.14(g)

HCFA asserts that, in providing care to this patient,
Petitioner failed to insure that the personnel who
provided services maintained liaison to insure that their
efforts were coordinated effectively and supported the
objectives outlined in the patient’s plan of care.
35

Specifically, HCFA alleges that the plan of care stated
as a goal that patient’s shortness of breath would
diminish as a result of activity tolerance within three
to four weeks, and that the patient would show no
shortness of breath and no signs and symptoms of
pulmonary congestion within two to three weeks. HCFA Ex.
4 at 5. HCFA asserts that the patient’s clinical record
failed to document how Petitioner’s personnel were
working to achieve these alleged goals, inasmuch as the
patient’s congestion persisted from admission through the
last clinical note dated May 27, 1996. Id. at 5 - 6.

HCFA seems to assert that Petitioner was deficient in
coordinating services to Patient # 7 because the goal
stated in the patient’s plan of care was not attained. I
am not persuaded by that argument. As I discuss above,
at part III.B.1.b. of this decision, a finding of poor
coordination of services does not follow necessarily from
a failure to attain a goal contained in a plan of
correction. It is evident that not every patient will
respond to treatment as anticipated. Here, the evidence
is that Petitioner did everything the physician ordered
to provide care to the patient. Petitioner’s staff
coordinated its efforts in order to carry out the
physician’s orders. There is no evidence to suggest that
the patient’s failure to improve as much as had been
hoped for was a consequence of a failure by Petitioner to
deliver services to that patient.

Nursing notes show that nurses assigned to Patient # 7
worked diligently with the patient to achieve the goals
stated in the plan of care. On every visit to the
patient, the nurse made observations concerning the
patient’s breathing and exercise tolerance. On May 9,
1996, the nurse discussed with the patient how to
conserve energy and to perform exercises within the
patient’s limitations. HCFA Ex. 9 at 43, P. Ex. 13 at
31. On May 11, the nurse discussed with the patient the
administration of a medication that was prescribed to
alleviate the patient’s shortness of breath. The
patient was shown procedures for deep breathing and
expectorating. HCFA Ex. 9 at 42, P. Ex. 13 at 32. On
May 12, the nurse instructed Patient # 7 in the use of a
nebulizer for the patient’s breathing problems. HCFA Ex.
9 at 41, P. Ex. 13 at 33. On May 14, the nurse discussed
with the patient the course of the patient’s pulmonary
disease. HCFA Ex. 9 at 39, P. Ex. 13 at 36.

On May 16, the nurse worked with the patient on the
patient’s breathing techniques. HCFA Ex. 9 at 35, P. Ex.
13 at 39. On May 18, the nurse discussed with the
patient the medication Cephalexin, an antibiotic for
36

respiratory tract infections. HCFA Ex. 9 at 33, P. Ex.
13 at 41. On May 20, the nurse discussed with the
patient a cough syrup that had been prescribed by the
patient’s physician. HCFA Ex. 9 at 32, P. Ex. 13 at 42.

Furthermore, the record establishes communication,
liaison, and coordination between the nurses who treated
Patient # 7 and the patient’s physician concerning the
patient’s respiratory problems. On May 15, 1996, the
nurse contacted the patient’s physician to report that
the patient had a sore throat and chest pain when
coughing. HCFA Ex. 9 at 45. The physician prescribed a
cough syrup and an antibiotic for the patient. Id.

The record establishes that these efforts attained some
degree of improvement in the patient’s breathing
problems, if not the degree of improvement which the plan
of care cited as a goal. By May 30, 1996, the patient’s
exercise tolerance improved. P. Ex. 13 at 48. On May 8,
1996, the patient was reported to be short of breath
after walking a distance of only five feet. HCFA Ex. 9
at 44, P. Ex. 13 at 30. However, by May 30, the
patient’s exercise tolerance improved, albeit only
slightly, so that the patient was short of breath after
walking 15 feet. P. Ex. 13 at 48.

b. 42 C.F.R. § 484.18

HCFA asserts that Petitioner failed to comply with the
plan of care for treating the breathing problems
experienced by Patient # 7. HCFA Ex. 4 at 15. In the
surveyors’ report that allegation is made in the context
of the failure of the patient to improve as much as had
been anticipated by the plan of care. Id. However, in
its posthearing brief, HCFA asserts that Petitioner
failed to follow the plan of care for Patient # 7 because
Petitioner’s staff allegedly failed to assess the
patient’s breathing problems. HCFA posthearing brief at
17.

Above, I have described the interventions made by
Petitioner’s staff to deal with the breathing problems
experienced by Patient # 7. Petitioner provided the
patient with the treatments and care ordered by the
patient’s physician. I find no merit in HCFA’s argument
that the staff failed to assess the patient’s breathing
problems. Virtually every nursing note contains an
assessment of the patient’s breathing problems. HCFA Ex.
9 at 31 - 40, P. Ex. 13 at 30 - 46. These assessments
include assessments of the patient’s exercise tolerance
and of the breathing problems being experienced by the
patient at each visit. Id.
37
c. 42 C.F.R. § 484.18(a)

HCFA asserts that, in the case of Patient # 7, Petitioner
failed in two respects to develop a plan of care that
covered all of the patient’s needs. I am not persuaded
that either of these alleged failures to comply with the
standard of participation contained in 42 C.F.R. §
484.18(a) has merit.

First, HCFA asserts that the patient’s plan of care did
not address the specific interventions that would be
employed by the nurses assigned to the patient to attain
goals relative to the patient’s blood pressure. HCFA Ex.
4 at 16 - 17. I am at a loss to understand HCFA’s
allegation, inasmuch as the plan of care for Patient # 7
addresses in detail the interventions that were expected
of Petitioner’s staff relevant to the patient’s blood
pressure.

The plan of care stated as a goal that the patient’s
blood pressure would, within two to three weeks, show
systolic readings of between 120 and 140 and diastolic
readings of between 80 and 90. HCFA Ex. 9 at 1, P. Ex.
13 at 1. The plan of care prescribes medications for the
patient, including blood pressure medications, and the
dosages of medications to be administered to the patient.
Id. The plan of care directs Petitioner’s staff to make
skilled observations and assessments of, among other
things, the patient’s blood pressure. Id. Moreover, the
patient’s clinical record includes a patient care plan
for skilled nursing, in addition to the physician’s plan
of care. HCFA Ex. 9 at 22. That plan specifically
instructs the nurses to assess the patient’s response and
compliance with cardiac medications. Id.

Second, HCFA asserts that the treatment records of
Patient # 7 show that Petitioner’s nursing staff applied
Sween Cream, an over-the-counter medication, to the
patient. According to HCFA, the patient’s plan of care
was deficient because it failed to discuss administration
of Sween Cream to the patient.

Sween Cream is an over-the-counter medication which is
used to treat chapped skin. Tr. at 742 - 743. The
treatment records of Patient # 7 establish that, after
inception of the patient’s care by Petitioner, and after
the patient’s plan of care had been written, the home
health aide who treated the patient observed some slight
redness in the patient’s skin, and, on her own volition,
applied Sween Cream to the patient. By May 30, 1996, the
nurses treating the patient no longer observed any
redness in the patient’s skin. P. Ex. 13 at 48.
38

I find no evidence that the patient’s chafing was of such
severity as to require the intervention of a physician
(who, under relevant regulations, would have had to write
the patient’s plan of care). Given that, I cannot
comprehend how Petitioner was remiss in not including the
administration of Sween Cream in the patient’s plan of
care. Furthermore, the original plan of care that was
written for the patient would not, in any event, have
addressed the redness in the patient’s skin, inasmuch as
that was a condition that developed after the inception
of the plan of care.

ad. 42 C.F.R. § 484.18(b)

HCFA asserts that the patient’s physician and
Petitioner’s staff did not review the plan of care for
Patient # 7 as often as the patient’s condition required.
First, HCFA notes that on several occasions, the
patient’s blood pressure differed from the blood pressure
treatment objectives established in the patient’s plan of
care. HCFA Ex. 4 at 23. Almost without exception, these
instances were instances where the patient’s diastolic
blood pressure was below 80. Id. HCFA asserts that
Petitioner’s staff and the patient’s physician were
remiss in not reviewing the patient’s plan of care with
respect to the blood pressure readings that were being
obtained for the patient.

I am not persuaded that there existed a need to review or
revise the patient’s plan of care based on the patient’s
blood pressure readings. There is neither clinical
evidence nor credible opinion evidence of record in this
case to show that the blood pressure readings for Patient
# 7 deviated from those established as goals for the
patient to the extent that the patient’s physician needed
to be consulted. To the contrary, the credible evidence
is that the patient’s blood pressure, albeit slightly
lower than what the physician directed, was acceptable.
Tr. at 1015 - 1018.

Second, HCFA asserts that the patient’s clinical record
failed to document that the physician and staff reviewed
the plan of care for Patient # 7 to address the change in
the patient’s skin condition which necessitated
application of Sween Cream to the patient. HCFA Ex. 4 at
23 - 24.

Above, I have discussed the evidence which relates to
this assertion. I find no deficiency here, because there
is no evidence that the condition of the skin of Patient
# 7 ever was of such severity as to necessitate the
involvement of the patient’s physician.
39
e. 42 C.F.R. § 484.30

HCFA asserts that Petitioner failed to provide skilled
nursing services to Patient # 7 in accordance with the
patient’s plan of care. First, according to HCFA,
Petitioner did not provide skilled nursing services in
accordance with the patient’s plan of care to attain the
goals stated in the plan of care which addressed the
patient’s shortness of breath. HCFA Ex. 4 at 27 - 28.

Above, I have discussed the interventions that
Petitioner’s staff provided, pursuant to the patient’s
plan of care, to deal with the patient’s breathing
problems. I am unpersuaded by HCFA’s characterization of
these services as not being in accordance with the plan
of care for Patient # 7. To the contrary, the evidence
is that the nurses who provided care to Patient # 7 were
diligent in carrying out the physician’s instructions.

Second, according to HCFA, the nurses failed to follow
instructions in the patient’s plan of care to obtain
compliance with the patient’s dietary regime. HCFA Ex. 4
at 27 - 28. Specifically, HCFA asserts that the plan of
care for Patient # 7 stated as a goal that, within two to
three weeks of inception of the plan, the patient would
be compliant with the dietary regime prescribed for the
patient. Id. HCFA avers that the clinical notes for the
patient failed to document that the nurses who attended
the patient addressed this instruction. Id.

This allegation is unsupported by the record. Contrary
to HCFA’s assertion, the clinical records of Patient # 7
contain evidence that Petitioner's staff worked to assure
that the patient was compliant with the diet that had
been prescribed. On May 13, 1996, the nurse who visited
the patient instructed the patient to maintain a good
nutritional intake. HCFA Ex. 9 at 40, P. Ex. 13 at 34.
On May 15, the skilled nurse and a licensed vocational
nurse (the home health aide) conferred, and the notes of
that conference show that one of the goals discussed was
that the patient would be able to verbalize the
importance of compliance with a prescription diet and
dietary restrictions. HCFA Ex. 9 at 38, P. Ex. 13 at 37.
On May 15, the skilled nurse instructed the patient as to
compliance with dietary restrictions. HCFA Ex. 9 at 36,
P. Ex. 13 at 38.
40
£. 42 C.F.R. § 484.30(a)

HCFA asserts that Petitioner failed in several respects
to comply with the requirements of the standard contained
in 42 C.F.R. § 484.30(a). These allegations are
unsupported by the evidence in this case.

HCFA argues that, in three instances, registered nurses
assigned to provide care to Patient # 7 failed to make
necessary revisions to the patient’s plan of care. HCFA
Ex. 4 at 35, 36 - 37. According to HCFA, the nurses
failed to make revisions to the patient’s plan of care to
address the changes in the patient’s skin condition that
necessitated application of Sween Cream to the patient.
I@. Additionally, according to HCFA, the nurses failed
to make necessary revisions to the patient’s plan of care
to address the patient’s breathing problems. Id.
Finally, HCFA asserts that the nurses failed to make
necessary revisions to the patient’s plan of care to
address the patient's blood pressure problems. Id.

These assertions fail because, as I have held above, the
regulations impose no duty on nurses to make revisions to
a plan of care that is developed by a physician. Thus,
even assuming changes to the plan of care for Patient # 7
were warranted, it was not the obligation of nurses to
have made those changes.

Furthermore, I am not convinced from the record of this
case that changes needed to be made to the patient’s plan
of care. HCFA has not explained what was inadequate
about the treatments that were being prescribed and
administered to the patient. It is true that the
patient’s breathing problems were not improving as
quickly as the physician contemplated. But, that is not
to say that additional interventions or treatments were
warranted. HCFA has offered no evidence to prove that
the patient’s breathing problems might have benefitted
from treatments or interventions that were not ordered
for Patient #7. As far as the patient’s skin condition
is concerned, I have held above that it did not rise to
the level of severity as to necessitate involvement by
the physician. HCFA has not offered any evidence to show
what changes were necessary in the treatment that was
being provided to address the patient’s blood pressure.

Additionally, HCFA charges that the nurses assigned to
Patient # 7 failed to coordinate the administration of
services to the patient. HCFA Ex. 4 at 45. I am not
persuaded that there is a factual basis for this
allegation. The record establishes that, on May 15,
1996, the home health aide reported to the nurse that the
41

patient was experiencing skin irritation. HCFA Ex. 9 at
57, P. Ex. 13 at 74. The nurse recorded these findings

in her notes of that same date. HCFA Ex. 9 at 36, P. EX.
13 at 38. Thereafter, the nurse made observations as to
the patient’s skin condition until, on May 30, 1996, the
nurse reported no redness. P. Ex. 13 at 48. The record

thus proves that the nurse and home health aide discussed
the patient’s skin problem. The home health aide treated
that problem, and the nurse reported on the problem until
it was corrected. HCFA has not explained what more ought
to have been done to address the patient’s skin problem.

6. Patient # 8 (HCFA Ex. 10, P. Ex. 14)

HCFA asserts that, in providing care to Patient # 8,
Petitioner failed to comply with the following Medicare
participation requirements: 42 C.F.R. § 484.14(g) (HCFA
Ex. 4 at 2, 4 - 5, 10); 42 C.F.R. § 484.18 (HCFA Ex. 4 at
12, 14 - 15); 42 C.F.R. § 484.18(a) (HCFA Ex. 4 at 16 -
18); 42 C.F.R. § 484.30 (HCFA Ex. 4 at 25 - 26, 27); and
42 C.F.R. § 484.30(a) (HCFA Ex. 4 at 28, 32 - 35, 38,

42 - 43). I do not find that, in providing care to this
patient, Petitioner was deficient in complying with
Medicare participation requirements.

Patient # 8 was certified to be provided care by
Petitioner beginning February 29, 1996 and ending April
29, 1996. HCFA Ex. 10 at 3. The patient was recertified
for care by Petitioner beginning April 29, 1996 and
ending June 29, 1996. HCFA Ex. 10 at 1, P. Ex. 14 at 1.
As of April 29, 1996, the patient’s principal diagnosis
was that she suffered from a urinary tract infection.
Id. The patient’s additional diagnoses included a
neurogenic bladder, pneumonia, and Alzheimer’s disease.
Id. The patient was reported to be semicomatose,
paralyzed, and suffering from contractures of her limbs.
Id.

a. 42 C.F.R. § 484.14(g)

HCFA asserts that Petitioner failed in two respects to
assure requisite liaison and coordination of services to
this patient.

First, according to HCFA, there was no documentation in
the patient’s treatment records to show how Petitioner’s
staff was coordinating the administration of antibiotic
therapy to the patient. HCFA Ex. 4 at 4-5. The
gravamen of HCFA’s assertion is that an unreasonable
delay occurred between the ordering of antibiotics by the
patient’s physician and the administration of the
antibiotics to the patient.
42

I do not find this assertion to be supported by the
evidence. The evidence establishes that Petitioner’s
staff was diligent in attempting to obtain antibiotics
for Patient # 8. The delays that occurred were due to an
apparent failure by the patient’s care giver to follow
through on a telephone request to a pharmacist to fill a
prescription and a delay by the pharmacist in filling the
prescription. There is no evidence that lack of
communication among Petitioner’s staff contributed to the
delay.

Patient # 8 had been prescribed an antibiotic, Cipro, to
treat the patient’s urinary tract infection. On May 6,
1996, the patient’s nurse contacted the patient’s
treating physician to discuss the status of the patient’s
infection. HCFA Ex. 10 at 12, P. Ex. 14 at 27. The
physician’s office was closed, and the nurse made a
follow-up call, during which she spoke with the
physician. Id. The nurse advised the physician that the
patient’s prescription for Cipro had expired. The
physician ordered a refill of the prescription. Id. on
May 6, the nurse contacted the patient’s care giver and
directed the care giver to obtain a refill of the
prescription for Cipro. Id.

On May 10, the nurses who provided care to Patient # 8
conferred to discuss whether the care giver was
administering antibiotics to the patient pursuant to the
instructions that had been given to the care giver. HCFA
Ex. 10 at 10, P. Ex. 14 at 29. They ascertained then
that the care giver had waited until May 8 to contact the
pharmacist to have the prescription for Cipro refilled.
Id. They discovered that the pharmacist had been unable
to verify the physician’s order and, so, had not refilled
the prescription. Therefore, on May 10, one of the
nurses contacted the treating physician and left a
message, advising the physician of the problem. Id. The
nurses conferred again on May 13. They verified that the
patient had begun receiving Cipro again on May 11. Id.

There is no evidence that the nurses were ineffective in
providing liaison or coordinating care to the patient.
Plainly, the nurses assigned to the patient were relying
on the patient’s care giver to contact the patient’s
pharmacist to have the patient’s prescription refilled.
That the care giver was less than adept in accomplishing
that is unquestionable. But, there is no evidence that
the nurses were acting improperly when they reposed in
the care giver the duty to have the prescription
refilled, nor is there any evidence to show that the
nurses were less than diligent in discharging their
duties. Indeed, it was a second intervention by the
43

nurses that resulted in the patient receiving antibiotics
after they ascertained that the care giver had failed to
get the prescription refilled.

Second, according to HCFA, the plan of care for Patient #
8 contained a discharge “goal” for discharge of the
patient when the patient’s Foley catheter was
discontinued. HCFA Ex. 1 at 1, P. Ex. 14 at 1. HCFA
asserts that Petitioner’s staff failed to maintain
liaison in order to attain this “goal." Id.

I find no merit in this assertion. The plan of care for
Patient # 8 did not contemplate removal of the patient’s
Foley catheter. It makes no sense to hold Petitioner
accountable for failure to coordinate services to attain
a goal that did not exist.

It is true that the patient’s plan of care states a
discharge objective, and not a treatment goal, that the
patient will be discharged to the patient’s care giver
when all treatment goals are met and the patient no
longer needs a Foley catheter. HCFA Ex. 10 at 1, P. Ex.
14 at 1. However, it is evident from reading this
objective in the context of the entire plan of care that
the patient’s physician did not contemplate, as a serious
treatment objective, that the patient would no longer
need a Foley catheter.

This patient was comatose and paralyzed, with a
neurogenic bladder. There is no evidence in the record
that she was capable of voiding without the assistance of
a catheter. Nor is there any evidence to suggest that
the physician thought that the patient’s coma would abate
or that her paralysis would end. Furthermore, the plan
of care makes it obvious that what the physician sought
to accomplish during the second certification period was
to manage the patient’s catheter so that the patient’s
urinary pattern was stabilized. HCFA Ex. 10 at 1, P. Ex.
14 at 1. The plan of care contains not even a suggestion
that removal of the catheter was contemplated by the
physician.

The record does show, however, that substantial liaison
occurred among Petitioner’s staff and the patient’s
physician to address the treatment goals contained in the
plan of care for Patient # 8. This included
communications concerning the attempts to treat the
patient’s urinary tract infection. For example, a urine
analysis was performed of the patient’ s urine on May 20,
1996, pursuant to the physician’s orders that the
analysis be done. These results were faxed to the
physician and provided to the registered nurse assigned
44

to providing care to the patient. HCFA Ex. 10 at 7. On
May 20, the registered nurse noted that the patient’s
condition was stabilizing, and the nurse recommended to
the physician that the frequency of nursing visits to
Patient # 8 be decreased. P. Ex. 14 at 57. On May 23,
the registered nurse made a follow up call to the
physician to assure that the physician had the results of
the patient’s urine analysis. P. Ex. 14 at 58.

Third, HCFA asserts that the clinical record of
Petitioner’s care of Patient # 8 fails to show effective
interchange and reporting of patient care with respect to
the “goal” of removing the patient’s Foley catheter.

HCFA Ex. 4 at 10. HCFA specifically identifies a case
conference of May 17, 1996, and asserts that the
participants at the conference did not discuss this
asserted treatment “goal” at that time. Id.

I find this allegation to be without merit, for several
reasons. The requirement for liaison and coordination of
services contained in 42 C.F.R. § 484.14(g) does not
specify the precise types of documents necessary to
memorialize the liaison or coordination of services that
occurs with respect to a patient. The requirement is
only that liaison and coordination occur and be
documented. Therefore, the fact that a particular
conference does not address an issue is not dispositive
of the question of whether liaison and coordination of
services occurred. Furthermore, as I have found above,
there was no “goal” to remove the patient’s Foley
catheter, so a finding of deficiency cannot be premised
on the staff not conferring about this “goal.” Finally,
the record of the May 17 conference shows that there was
liaison and coordination at that conference about the
treatment objectives that were stated in the patient’s
plan of care, including resolving the patient’s urinary
tract infection. HCFA Ex. 10 at 39, P. Ex. 14 at 62.

b. 42 C.F.R. § 484.18

HCFA asserts that Petitioner failed to follow
instructions in the plan of care of Patient # 8 to
monitor the patient’s intake and output and to assess the
odor of the patient’s urine. HCFA Ex. 4 at 14 - 15.

HCFA bases this assertion on the alleged absence from the
patient’s treatment record of a nurse’s assessment of
intake and output or of the odor of the patient’s urine.
I disagree with HCFA’s assertion that these assessments
were not made. To the contrary, the nurse dutifully made
the assessments ordered by the physician.
45

The patient’s treatment record contains an “intake and
output monitor” recording input of milk and water and
output of urine and bowel movements, for the dates
beginning April 29, 1996 and ending May 22, 1996. P. Ex.
14 at 79. The report contains assessments, both of the
size and consistency of the patient’s bowel movements.

It is evident from this exhibit that the nurse was making
assessments as to any abnormalities in the patient’s
intake and output. Id.

HCFA asserts that the nurse assigned to Patient # 8 was
obligated, as part of the duty to assess the patient’s
intake and output, to assess the patient’s skin turgor
and color. HCFA argues that the nurse failed to make
these assessments. In fact, the nursing notes for this
patient contain assessments, both of the patient’s skin
color and of the presence or absence of edema. HCFA Ex.
10 at 41 - 64, P. Ex. 14 at 64 - 77.

HCFA is simply incorrect in asserting that the nurse
failed to assess the odor of the patient’s urine. The
nurse assessed urine odor on: April 30 (HCFA Ex. 10 at
50, P. Ex. 14 at 71); May 1 (HCFA Ex. 10 at 49, P.Ex. 14
at 72); May 8 (HCFA Ex. 10 at 45, P. Ex. 14 at 75); May
13 (HCFA Ex. 10 at 42, P. Ex. 14 at 77); May 15 (HCFA Ex.
10 at 41); and May 20 (HCFA Ex. 10 at 38, P. Ex. 14 at
78), and, on each occasion, recorded the urine odor as
being normal.

c. 42 C.F.R. § 484.18(a)

HCFA asserts that Petitioner failed to develop a plan of
care for Patient # 8 that contained instructions to meet
the discharge “goal” of discharging the patient when the
patient no longer needed to wear a Foley catheter. HCFA
Ex. 4 at 16 - 18. I am not persuaded by this allegation
because, as I find above, the physician who treated
Patient # 8 did not envision discontinuing the patient’s
use of a Foley catheter as a realistic treatment
objective.

d. 42 C.F.R. § 484.30

HCFA alleges that the nurses assigned to Patient # 8
failed to carry out instructions in the patient’s plan of
care concerning assessment of the patient’s intake and
output and the odor of the patient’s urine. HCFA Ex. 4
at 25 - 27. These allegations are a rehash of the
allegations that HCFA makes pursuant to 42 C.F.R. §
484.18. I found the allegations made under that
requirement to be without merit, and I find them to be
without merit here, as well. The record proves that the
46

nurses assigned to the patient made the assessments that
the patient’s physician directed to be made.

e. 42 C.F.R. § 484.30(a)

HCFA asserts that, in providing care to Patient # 8,
Petitioner failed in several respects to comply with this
participation requirement. I find none of HCFA’s
allegations to be supported by the record.

First, HCFA asserts that the nurses assigned to providing
care to the patient failed to reevaluate the patient’s
nursing needs. According to HCFA, the nurses failed to
reevaluate the patient’s needs with respect to the
efficacy of irrigating the patient’s bladder. HCFA Ex. 4
at 32 - 35. In making this allegation, HCFA refers to an
irrigation of the patient’s catheter which a nurse
assigned to the patient performed on April 15, 1996.

HCFA Ex. 10 at 66, P. Ex. 14 at 64. HCFA notes that, on
March 26, 1996, the patient’s physician directed that the
nurse perform irrigations as needed for clogging of the
catheter. HCFA Ex. 10 at 21, P. Ex. 14 at 18.
Apparently, HCFA contends that the nurse assigned to the
patient performed the irrigation on April 15, without
assessing first whether the irrigation was needed.

In fact, the most reasonable inference that may be drawn
from the treatment records is that the nurse performed
precisely this assessment. The nurse’s note of April 15
shows that the patient was manifesting increased
sediments in her urine. HCFA Ex. 10 at 66, P. Ex. 14 at
64. An increase in sediments, if sufficiently large, may
cause clogging of a catheter. Tr. at 800 - 803. It is
true that the nurse’s note did not contain the word
“clogging.” But the reasonable inference is that the
nurse assessed the character of the patient’s urine,
found increased sediments, made a judgment that the
catheter either was clogged or would soon be clogged, and
performed an irrigation based on that assessment. That
is what the participation requirement calls for and is
consistent with what the physician ordered the nurse to
do.

HCFA seems also to be asserting that the nurses assigned
to Patient # 8 failed to make a requisite assessment as
to whether continued use of a Foley catheter by the
patient was medically appropriate. HCFA Ex. 4 at 32 -
33. I am not persuaded that the nurses had any duty to
make such an assessment. The patient’s physician
explicitly ordered that the patient wear the catheter
throughout the patient’s certification period. HCFA Ex.
10 at 1, P. Ex. 14 at 1. There is nothing in the record
47

to suggest that the physician ever reconsidered this
order or asked the nurses assigned to the patient to
advise as to whether the order should be modified. I do
not find that a nurse has a duty under the participation
requirement stated in 42 C.F.R. § 484.30(a) to make an
assessment as to the propriety of a physician’s order.
Moreover, there is no evidence in the record of this case
to show that any nurse, including the nurses assigned to
Patient # 8, would be qualified to make such an
assessment.

Next, HCFA asserts that the nurses assigned to Patient #
8 failed to make necessary revisions to the patient’s
plan of care to address instructions for timely discharge
of the patient. HCFA Ex. 4 at 38. As I have discussed
above, the participation requirement in 42 C.F.R. §
484.30(a) imposes no duty on a nurse to revise a plan of
care that has been written by a physician.

Finally, HCFA alleges that the nurses assigned to Patient
# 8 failed to initiate appropriate preventive and
rehabilitative nursing procedures with regard to the
patient’s use of a Foley catheter. HCFA Ex. 4 at 42.
Although HCFA does not assert what preventive and
rehabilitative nursing procedures are lacking in the care
provided to Patient # 8, it is apparent from the
allegations made by HCFA that, once again, HCFA is
arguing that the nurses assigned to the patient ought to
have made a determination as to whether the patient
needed the catheter. I am not persuaded that the
participation requirement imposes this duty on the
nurses, where, as in this case, there is an explicit
physician’s order that the patient wear a catheter. Nor
is there persuasive evidence that making such a
determination is within the professional skill and
training of nurses.

7. Patient # 10 (HCFA Ex. 11, P.Ex. 15)

HCFA alleges that, in providing care to Patient # 10,
Petitioner failed to comply with the following Medicare
participation requirements: 42 C.F.R. § 484.18(a) (HCFA
Ex. 4 at 16, 20); and 42 C.F.R. § 484.30(a) (HCFA Ex. 4
at 35, 37 - 38). I find that Petitioner did not fail to
comply with these participation requirements in providing
care to Patient # 10.

Patient # 10 was recertified for care from Petitioner
beginning April 20, 1996 and ending June 20, 1996. HCFA
Ex. 11 at 1, P. Ex. 15 at 1. The patient’s principal
diagnosis was abnormal loss of weight. The patient had
additional diagnoses, including: malnutrition to a
48

moderate degree, an open wound to her arm and knee, and
rheumatoid arthritis. Id.

a. 42 C.F.R. § 484.18(a)

HCFA asserts that the patient’s plan of care did not
provide instructions for a timely discharge of the
patient. HCFA Ex. 4 at 20. However, the record proves
otherwise. It is evident from the plan of care that the
physician thought that the patient would be a candidate
for discharge at the end of the period of certification
if the patient's treatment goals were met. HCFA Ex. 11
at 1- 2, P. Ex. 15 at 1 - 2.

The plan of care contained explicit instructions for
treating the patient with timetables for establishing
treatment goals. The patient was ordered to receive
adequate nutrition in order to gain between five and ten
pounds within nine weeks. HCFA Ex. 11 at 1 - 2, P. Ex.
15 at 1 - 2. Nutrition was ordered to be administered
through a gastrostomy tube during this period of time.
id. The plan of care contemplated that the patient’s
wounds would heal without complications within two to
four weeks. Id.

b. 42 C.F.R. § 484.30(a)

HCFA asserts that the nurses who treated the patient
failed to make necessary revisions to the patient’s plan
of care to provide instructions for timely discharge of
the patient. HCFA Ex. 4 at 37 - 38. Again, I find that
the standard imposed no duty on the nurses to revise the
patient’s plan of care. Furthermore, I am not persuaded
that any revisions were necessary. As I find above, the
patient’s plan of care contained comprehensive treatment
instructions intended to make the patient ready for
discharge.

8. Patient # 11 (HCFA Ex. 12, P. Ex. 16)

HCFA asserts that, in providing care to Patient # 11,
Petitioner failed to comply with the following
participation requirements: 42 C.F.R. § 484.14(a) (HCFA
Ex. 4 at 16, 20) and 42 C.F.R. § 484.30(a) (HCFA Ex. 4 at
35, 40 - 41). I do not find that Petitioner failed to
comply with these requirements.

Patient # 11 was certified to be cared for by Petitioner
beginning April 23, 1996, and ending June 23, 1996 (HCFA
Ex. 12, at 1, P. Ex. 16 at 1). The patient’s principal
diagnosis was transcerebral ischemia. Id. The patient
had recently undergone angioplasty and was recovering
49

from that procedure at the time of her certification to
receive care from Petitioner. Id. The patient was
discharged from Petitioner’s care on May 28, 1996 (HCFA
Ex. 12 at 3, P. Ex. 16 at 37).

a. 42 C.F.R. § 484.14(a)

HCFA asserts that Petitioner failed to comply with this
requirement because the patient’s discharge plan failed
to contain instructions for timely discharge of the
patient. HCFA Ex. 4 at 20. In fact, the plan of care
contained instructions to make the patient eligible for
discharge, and the patient was discharged based on the
patient meeting the parameters set by the plan of care.

The plan of care contained a treatment goal that the
patient’s cardiac status would remain stable, without
signs or symptoms of complications, within two to three
weeks. HCFA Ex. 12 at 1, P. Ex. 16 at 1. It stated as
an additional goal that the patient’s groin wound would
heal within two weeks. Id. The plan of care stated, as
a discharge objective, that the patient would be
discharged when the patient no longer needed skilled
care. HCFA Ex. 12 at 2, P. Ex. 16 at 2. It is evident
from this plan of care that the patient’s physician
assumed that the patient would no longer need skilled
care when the treatment goals of the plan of care were
met. Therefore, contrary to HCFA’s allegation, the
patient’s plan of care explicitly stated what was
necessary in order to discharge the patient.

In fact, the record proves that Patient # 11 was
discharged when the patient met the treatment goals in
the plan of care. On May 28, 1996, the nurse reported to
the patient’s physician that the patient was stable for
discharge, that the patient’s angioplasty site was clean
and dry, and that no signs of infection were observed.

P. Ex. 16 at 16. The physician ordered the patient to be
discharged, based on that report. Id.

b. 42 C.F.R. § 484.30(a)

HCFA alleges that the registered nurses who treated
Patient # 11 failed to make necessary revisions to the
patient’s plan of care to address the goal of a timely
discharge of the patient. HCFA Ex. 4 at 40 - 41. As TI
have held repeatedly, the standard does not impose a duty
on nurses to revise a plan of care created by a
physician. Moreover, as I discuss above, there is no
evidence here that the plan of care that the physician
wrote was inadequate or incomplete.
50
9. Patient # 12 (HCFA Ex. 13, P. Ex. 17)

HCFA alleges that, in providing care to Patient # 12,
Petitioner failed to comply with the following Medicare
participation requirements: 42 C.F.R. § 484.14(g) (HCFA
Ex. 4 at 2 - 4, 9 - 10); 42 C.F.R. § 484.18 (HCFA Ex. 4
at 12 - 14); 42 C.F.R. § 484.18(a) (HCFA Ex. 4 at 16, 17,
19); 42 C.F.R. § 484.18(b) (HCFA Ex. 4 at 21 - 24); 42
C.F.R. § 484.30 (HCFA Ex. 4 at 26 - 27); and 42 C.F.R. §
484.30(a) (HCFA Ex. 4 at 28 - 29, 35, 38, 41, 43). I
find that, in three respects, Petitioner failed to comply
with Medicare participation requirements in providing
care to Patient # 12. Petitioner failed to comply with a
participation requirement stated in 42 C.F.R. § 484.18.
Petitioner failed also to comply with a participation
requirement stated in 42 C.F.R. § 484.18(b).
Additionally, Petitioner failed to comply with a
participation requirement stated in 42 C.F.R. § 484.30.

I find that Petitioner did not fail to comply with other
Medicare participation requirements in providing care to
Patient # 12.

Patient # 12 was first cared for by Petitioner beginning
March 22, 1996. HCFA Ex. 13 at 1, P. Ex. 17 at 1. The
patient’s initial certification period ended on May 22,
1996. Id. The patient was recertified to receive care
from Petitioner beginning on May 22, 1996 and ending on
July 22, 1996. HCFA Ex. 13 at 3. For each period of
certification, the patient’s principal diagnosis was
insulin-dependent diabetes mellitus. HCFA Ex. 13 at 1,
3.

A principal problem that Petitioner encountered in
attempting to provide care to Patient # 12 was the
inability to find an alternate care giver for the
patient, to assume responsibility for testing the
patient’s blood sugar and to administer insulin to the
patient. The nurses who treated the patient encountered
resistance from the individual who had agreed to serve as
the care giver, both in the administering of blood sugar
tests, and in the preparation and administering of
insulin to the patient. HCFA Ex. 13 at 36 - 123. The
patient’s treatment was complicated also by the patient’s
unwillingness or inability to test her own blood sugar or
to self-administer insulin. Id.

a. 42 C.F.R. § 484.14(g)

HCFA asserts that Petitioner failed in several respects
to provide liaison or to coordinate the care being
provided to Patient # 12 to support the objectives
outlined in the patient’s plan of care. Specifically,
51

HCFA alleges that, during the certification period which
ended on May 22, 1996, Petitioner’s staff failed to
maintain liaison or to coordinate services to achieve the
following goals stated in the patient’s plan of care:

(1) that the patient would be able to demonstrate foods
from an exchange list; (2) that the patient or the
patient’s care giver received or completed instruction
concerning accurate use of a glucometer; and (3) that the
patient’s care giver learn how to accurately and safely
administer insulin to the patient.

Additionally, HCFA asserts that the patient’s plan of
care stated a “goal” that the patient would be discharged
when the patient no longer needed insulin. HCFA contends
that Petitioner’s staff failed to document how they would
insure that this “goal” would be attained. Finally, HCFA
alleges that the clinical record of Patient # 12 fails to
establish that Petitioner’s staff provided liaison or
coordination of services concerning the care that they
provided for the patient’s fungal infection.

HCFA asserts that Petitioner and its staff are
responsible for something over which Petitioner had no
control -- the possible inability of the patient to
learn, despite diligent attempts to teach her, and the
refusal of the care giver to cooperate with Petitioner’s
staff -- and, from that, to conclude that Petitioner did
not do what the standard required it to do. That is not
reasonable. The reasonable way to measure Petitioner’s
compliance with the standard is to examine its efforts to
comply. By that measure, the efforts that are documented
in the patient’s treatment records prove that Petitioner
complied fully.

The patient’s plan of care contained treatment goals
which included training the patient or the care giver to:
demonstrate food from an exchange list; use a glucometer
accurately; and accurately and safely administer insulin.
HCFA Ex. 13 at 1, P. Ex. 17 at 1. These goals were
transmitted to the nurses who cared for Patient # 12.

The nurses worked diligently to achieve them.

The nurses who visited Patient # 12 instructed the
patient concerning the appropriate foods in the patient’s
diet and how to plan meals, on at least the following
occasions: April 5 (HCFA Ex. 13 at 111); April 9 (HCFA
Ex. 13 at 109); April 13 (HCFA Ex. 13 at 100 - 101);
April 14 (HCFA Ex. 13 at 99); April 19 (HCFA Ex. 13 at
88); April 21 (HCFA Ex. 13 at 84 - 85); April 23 (HCFA
Ex. 13 at 81); April 24 (HCFA Ex. 13 at 77 - 78); April
26 (HCFA Ex. 13 at 73 - 74); April 27 (HCFA Ex. 13 at
71); and April 28 (HCFA Ex. 13 at 70). It is unclear
52

from the record how well the patient learned the dietary
restrictions and exchanges that the nurses attempted to
teach her. On nearly each occasion, the nurse recorded
verbalizations by the patient which showed that the
patient was able to at least repeat back to the nurse
some of the instructions that the nurse had given. Id.

The nurses also gave the patient and the care giver
instruction concerning the use of the glucometer.
Specific instruction was provided on April 23, 1996.

HCFA Ex. 13 at 123. On several occasions, the nurse
observed the care giver performing blood sugar testing of
the patient. These instances included: March 28 (HCFA
Ex. 13 at 119); March 29 (HCFA Ex. 13 at 118); March 30
(HCFA Ex. 13 at 117); March 31 (HCFA Ex. 13 at 116);
April 1 (HCFA Ex. 13 at 115); and April 2 (HCFA Ex. 13 at
114). After April 2, the care giver was either unwilling
to perform blood testing or was absent, and the nurses
performed the blood testing.

The nurse’s notes show also that the nurses attempted to
teach the care giver to administer insulin to the
patient. However, the care giver was either unwilling to
administer insulin or not present at the time of visits.
Thus, the nurses had no choice other than to administer
insulin to the patient. See P. Reply Brief, attachment
2.

I do not find that Petitioner failed to utilize liaison
and to coordinate services to attain a “goal” of
discharging the patient when the patient no longer needed
insulin, as HCFA alleges. A close reading of the
patient’s plan of care establishes that the physician did
not establish a treatment goal of weaning the patient off
insulin. In fact, the treatments prescribed by the
physician were intended to assure that the patient and
the patient’s care giver were able to administer insulin.
HCFA Ex. 13 at 1 - 2, P. Ex. 17 at 1 - 2.

I do not find an absence of liaison or coordination of
services among Petitioner’s staff in dealing with the
patient’s fungal infection. The record establishes that
the patient’s physician and the nurses who treated the
patient coordinated their services to assure that the
fungal infection was treated. The patient’s records do
not contain a physician’s record of a diagnosis of the
patient’s fungal infection, nor do they contain an order
from the physician that medication be given to the
patient to treat the infection. See HCFA Ex. 13, P. Ex.
17. However, I infer that the physician diagnosed an
infection in early April 1996 because, on April 3, 1996,
the nurse’s note records an instruction to apply a
53

fungicide, Spectazole. P. Ex. 17 at 47. The nurse gave
further instructions the following day. Id. at 48.

Thus, the physician’s order was executed by the nurse.
There is nothing in the record to suggest that additional
coordination of services was necessary to treat the
patient’s fungus infection.’

b. 42 C.F.R. § 484.18

HCFA asserts that, in providing care to Patient # 12,
Petitioner failed in three respects to provide care to
the patient which followed directions in the patient’s
plan of care. I agree with HCFA that, in one respect,
Petitioner failed to comply with the directions in the
patient’s plan of care. I do not agree that Petitioner
failed to comply in other respects.

The patient’s plan of care for the initial period of
certification (March 22 - May 22, 1996) directed
Petitioner’s staff to assess the patient’s: disease
process and progression, fluid and dietary regimen,
insulin preparation, and foot care. Additionally, the
plan of care directed Petitioner’s staff to instruct the
patient as to blood sugar testing, travel restrictions,
and alteration of insulin integrity. HCFA Ex. 13 at 1,
P. Ex. 17 at 1. HCFA asserts, generally, that Petitioner
failed to comply with the instructions in the plan of
care.

I have discussed above many of the interventions
performed by Petitioner’s staff. I conclude that,
contrary to HCFA’s assertions of a general failure by
Petitioner’s staff to carry out the instructions in the
plan of care of Patient # 12, Petitioner’s staff was
generally diligent in carrying out those instructions.

However, in one respect, Petitioner’s staff failed to
carry out all of the physician’s orders. The physician
who treated Patient # 12 directed that Petitioner’s staff
assess the progress of the patient’s disease. Patient #
12 complained consistently of blurred vision, a sign of
complications of diabetes. However, the record is devoid
of any assessment by the staff as to the extent of the
problem, whether it was becoming worse, or even whether
it was related to the patient’s diabetes.

10 However, as I discuss below, Petitioner should
have assured that the patient’s treatment record
contained an amendment to the patient’s plan of care to
document the physician’s diagnosis of a fungus infection
and to document the treatment plan for that infection.
54

Petitioner argues that the patient’s blurred vision may
have been due to the effects of recent cataract surgery.
It is certainly possible that the cause of the patient’s
vision problems were unrelated to her diabetes. However,
the fact that the problems might be due to diabetes was
ample reason for the staff to have assessed them.

HCFA asserts also that Petitioner’s staff was deficient
in carrying out the instructions in the plan of care in
not assessing the patient’s fungus infection, as part of
assessing the progress of the patient’s disease. I find
that the staff did make the requisite assessments. The
nursing record of Patient # 12 shows that the nurses who
cared for the patient assessed the condition of the
patient’s skin at every visit. HCFA Ex. 13 at 36 - 123.
On May 21, 1996, a registered nurse evaluated the
patient’s condition and reported the infection to be
“clearing.” HCFA Ex. 13 at 44, P. Ex. 17 at 89. HCFA
asserts that the assessments that were made of the
patient’s skin condition were not detailed. However,
they plainly addressed the appearance of the patient’s
skin and noted the improvement in the fungus infection.

c. 42 C.F.R. § 484.18(a)

HCFA asserts that Petitioner’s staff failed in two
respects to develop a plan of care that addressed all of
the patient’s problems and thus failed to comply with the
standard contained in 42 C.F.R. § 484.18(a). These
allegations are not supported by the evidence.

First, according to HCFA, the plan of care developed in
March 1996 had a discharge “goal” to discharge the
patient when the patient no longer needed to receive
insulin or when an alternate care giver was identified.
HCFA asserts that the plan of care failed to contain
instructions as to how to wean the patient off insulin.

This allegation does not have merit, because it is
evident from the plan of care that the patient’s
physician did not view getting the patient off insulin to
be a realistic treatment objective. Petitioner cannot be
held accountable for failing to assist in developing a
mechanism to achieve a nonexistent goal.

Second, HCFA asserts that the plan of care developed in
March did not contain instructions to treat the patient’s
fungus infection. That literally, is true. However, it
is evident from the treatment records of Patient # 12
that the fungus infection was first diagnosed in early
April 1996, after the creation of the March 1996 plan of
care. Petitioner cannot be held accountable for not
55

anticipating a diagnosis that was made after the
inception of the plan of care.

ad. 42 C.F.R. § 484.18(b)

HCFA alleges that Petitioner failed to comply with this
standard of participation in that it failed to revise the
plan of care for Patient # 12 to address the fungus
infection in the patient’s toes. HCFA Ex. 4 at 22 - 23.
Here, I agree that Petitioner was deficient.

It is unclear from the patient’s treatment records when,
or precisely how, the fungus infection was first
diagnosed. The first reference to the infection appears
in a nurse’s note dated April 3, 1996. P. Ex. 17 at 47.
On that date, the nurse records that Spectazole, a
fungicide, was being administered to the patient, and
that the patient’s care giver was instructed as to how to
administer the medication. It is reasonable to infer
that, shortly prior to that date, the patient’s physician
diagnosed the fungus infection and prescribed the
medication. But, there is nothing in the treatment
records of Patient # 12 that memorializes either the
diagnosis or the physician’s treatment plan.

I find that the failure to memorialize the physician’s
diagnosis of a fungus infection and the physician’s
treatment plan for the infection is a deficiency. The
regulation requires that a plan of care be revised as
often as the patient’s condition warrants. Patient # 12
had developed a potentially serious infection, warranting
a revision to her plan of care. The regulation does not
prescribe a format for revising a plan of care. However,
the record of Patient # 12 ought to have contained at
least an order by the patient’s physician which recorded
the physician’s diagnosis and treatment plan for the
fungus infection.

HCFA asserts also that a second deficiency exists under
42 C.F.R. § 484.18(b), in that Petitioner’s staff failed
to discharge their responsibility in not notifying the
physician of Patient # 12 of a change in the patient’s
condition (the development of a fungus infection)
warranting a revision to the patient’s plan of care.

HCFA Ex. 4 at 24. I am not persuaded that Petitioner is
deficient here. The record does not suggest that
Petitioner’s staff first identified the fungus infection.
To the contrary, the reasonable inference is that the
infection was first diagnosed by the patient’s physician.
56
e. 42 C.F.R. § 484.30

I find that, in one respect, Petitioner failed to comply
with the requirements of 42 C.F.R. § 484.30 in providing
care to Patient # 12. HCFA Ex. 4 at 26 - 27. The
failure of the nurses assigned to Patient # 12 to assess
the patient’s complaints of blurred vision, as an aspect
of the patient’s diabetes mellitus, is a failure by the
nurses to carry out their duties under the patient’s plan
of care.

My finding of a deficiency under 42 C.F.R. § 484.30 is
based on the identical evidence which leads me to
conclude that Petitioner was deficient under 42 C.F.R. §
484.18, in providing care to Patient # 12. The
requirement of 42 C.F.R. § 484.18, that care followa
written plan of care, is virtually restated by the
requirement in 42 C.F.R. § 484.30 that the nurse follow a
plan of care. Thus, a deficiency under one regulation
must inevitably be a deficiency under the other
regulation as well, where the deficiency consists of a
nurse failing to carry out a physician’s orders.

f£. 42 C.F.R. § 484.30(a)

HCFA asserts that Petitioner failed in several respects
to comply with this participation requirement in
providing care to Patient # 12. I am not persuaded that
Petitioner failed to comply with this requirement.

First, HCFA asserts that Petitioner failed to reevaluate
regularly the nursing needs of Patient # 12, in that the
nurses who treated the patient failed to document any
assessment of the condition of the patient’s toes after
the onset of the patient’s fungal infection. HCFA Ex. 4
at 28 - 29. I find this assertion to be contradicted by
the record, which I have discussed above. The nurses’
notes show that the nurses routinely evaluated the
appearance of the patient’s skin (which I infer would
have included an evaluation of the appearance of the
patient’s toes). The status of the patient’s fungus
infection was addressed specifically when the patient was
evaluated for recertification.

Second, HCFA asserts that the nurses assigned to Patient
# 12 failed to assess the effects of their instruction to
the patient’s care giver on the care giver’s performance
of blood sugar testing, drawing insulin, and
administering insulin to the patient. HCFA Ex. 4 at 38.
This assertion is contradicted by the evidence. The
nurses’ notes show that the care giver repeatedly refused
to administer insulin or was not present at the time of
57

the nurses’ visits to the patient. There is nothing in
the record to suggest that any “assessment” was needed,
beyond recording that the care giver would not cooperate.

Third, HCFA asserts that the nurses assigned to Patient #
12 failed to reevaluate the need to identify an
additional care giver to the patient. This assertion
also is contradicted by the evidence. The patient’s
treatment records establish that, on May 21, 1996,
Petitioner’s staff discussed the need to obtain an
alternate care giver for the patient. HCFA Ex. 13 at 44,
P. Ex. 17 at 89.

Fourth, HCFA asserts that the registered nurses assigned
to Patient # 12 failed to make necessary revisions to the
patient’s plan of care to address the patient’s fungal
infection. HCFA Ex. 4 at 41. Above, I find that
Petitioner was deficient in not assuring that the
patient’s plan of care was revised by the patient’s
physician to indicate the physician’s diagnosis of a
fungus infection, and the treatment that the physician
prescribed for that infection. However, as I have found
repeatedly in this decision, the duty to make any
revisions in a plan of care may not be allocated to the
nurses who are assigned to treat a patient.

Fifth, HCFA asserts that the registered nurses assigned
to Patient # 12 failed to make necessary revisions to the
patient’s plan of care to include instructions to wean
the patient off insulin. Again, I find that the nurses
were under no obligation to make these revisions,
assuming them to have been necessary. Moreover, I do not
find that such revisions were necessary, in that the
physician who treated Patient # 12 never stated a goal to
end the patient’s dependence on insulin.

Finally, HCFA asserts that the registered nurses assigned
to Patient # 12 failed to initiate appropriate preventive
and rehabilitative nursing procedures to address the lack
of cooperation of the patient’s care giver. HCFA Ex. 4
at 43. I am not persuaded that there was any failure of
responsibility here. The fact is, that the care giver
was uncooperative. HCFA has not suggested what
“preventive and rehabilitative” procedures might be
implemented to deal with a care giver who refuses to do
what is needed to provide care to a patient. See P.
Reply brief, attachment 2. The record establishes that,
eventually, Petitioner’s staff gave up on trying to
educate the patient’s care giver and began to search for
an alternate care giver. I can envision no action more
appropriate than what was eventually done by Petitioner’s
staff.
58
10. Patient # 13 (HCFA Ex. 14, P. Ex. 18)

HCFA asserts that, in providing care to Patient # 13,
Petitioner failed to comply with the following Medicare
participation requirements: 42 C.F.R. § 484.14(g) (HCFA
Ex. 4 at 2, 6 - 7, 8 - 9); 42 C.F.R. § 484.18(a) (HCFA
Ex. 4 at 16, 17); and 42 C.F.R. § 484.30(a) (HCFA Ex. 4
at 41, 44). I do not find that Petitioner failed to
comply with these participation requirements in providing
care to Patient # 13.

Patient # 13 was certified to be cared for by Petitioner
from March 18, 1996 through May 18, 1996. HCFA Ex. 14 at
3 - 4, P. Ex. 18 at 3 - 4. The patient was recertified
to be cared for by Petitioner from May 18, 1996 through
July 18, 1996. HCFA Ex. 14 at 1 - 2, P. Ex. 18 at 1 - 2.
In each certification, the patient’s principal diagnosis
was insulin-dependent diabetes mellitus. The patient’s
other diagnoses included: hypertension, peripheral
vascular disease, osteoarthritis, and contact dermatitis.

a. 42 C.F.R. § 484.14(g)

HCFA asserts that Petitioner failed in two respects to
comply with this participation requirement in providing
care to Patient # 13. First, HCFA asserts that
Petitioner’s staff failed to provide liaison and
coordination in attempting to meet a discharge “goal” to
discharge the patient when the patient no longer needed
insulin. HCFA Ex. 4 at 6 - 7.

I am not persuaded that either the first or the second
plan of care for Patient # 13 actually had as a treatment
goal the ending of the patient’s dependence on insulin.
Patient # 13 had been a diabetic for 10 years. P. Ex. 18
at 10. The physician’s orders, memorialized in the
patient’s plans of care, focused on the objective of
stabilizing the patient’s blood sugar through the
regulation of insulin administered to the patient. For
example, in the May 18 - July 18 plan of care, the
specific treatment order is that the skilled nurse would
check the patient’s blood sugar twice daily and
administer insulin on each visit. HCFA Ex. 14 at 1, P.
Ex. 18 at 1. The skilled nurse was instructed to notify
the patient’s physician if the patient’s blood sugar
exceeded 350 mg/dl. Id. There were no orders in the
plan of care suggesting that the physician sought to wean
the patient off insulin. Thus, the discharge objective,
which HCFA defines as a “goal,” to discharge the patient
when the patient no longer needed insulin or when an
alternate care giver was identified, cannot be
59

characterized as a treatment objective by the patient’s
physician to end the patient’s dependence on insulin.

Second, HCFA asserts that a case conference held on May
17, 1996 failed to address findings made by a social
worker concerning attempts to locate an alternate care
giver for the patient. According to HCFA, this is proof
of an absence of liaison and coordination of care. HCFA
Ex. 4 at 8 - 9. I disagree with HCFA’s conclusion.
While it may be that a social worker’s report was not
discussed on May 17, the record of the care provided to
Patient # 13 shows that there was considerable liaison
and coordination among Petitioner’s staff, and between
Petitioner’s staff and others to attempt to find an
alternate care giver for Patient # 13. As I hold above,
the test for liaison and coordination of services is not
whether a subject is discussed at a particular meeting,
but whether liaison and coordination actually occurs.

The record shows that a registered nurse assigned to
provide care to the patient received the social worker’s
report on May 15, 1996. P. Ex. 18 at 80. The report
states, among other things, that the patient was
unwilling to accept an alternate care giver. Id.
Notwithstanding, the social worker made contacts with
outside agencies in an attempt to locate an alternate
care giver for the patient. Id. On May 16, the nurse
reported to her supervisor the communication that the
nurse had received from the social worker. P. Ex. 18 at
83. The nurse related that the social worker would
continue to look for other alternatives to the care
relationship that the patient had at that time and would
refer the patient to community resources. Id. The
social worker followed up her May, 1996 visit with a
second visit in June, 1996, which was given to the
registered nurse and to the social worker’s supervisor.
P. Ex. 18 at 82.

b. 42 C.F.R. § 484.18 (a)

HCFA avers that Petitioner failed to develop a plan of
care for Patient # 13 that covered all of the patient’s
pertinent diagnoses, nutritional requirements,
medications and treatments, and instructions for timely
discharge of the patient. Specifically, HCFA asserts
that the patient’s plan of care contained a discharge
“goal” to discharge the patient when the patient no
longer needed insulin. HCFA Ex. 4 at 17. According to
HCFA, the plan of care failed to include instructions to
Petitioner’s staff to end the patient’s dependence on
insulin.
60

I am unpersuaded by this assertion. As I discuss above,
the patient’s treatment records show plainly that the
patient’s physician never contemplated that, as a
reasonable treatment objective, this patient could be
weaned off insulin.

c. 42 C.F.R. § 484.30(a)

HCFA argues that the nurses assigned to the patient
failed to initiate appropriate preventive and
rehabilitative nursing procedures for the patient.
Specifically, HCFA asserts that the nurses were remiss in
not initiating procedures to cause the patient to lose
weight. HCFA Ex. 4 at 44.

I do not find this allegation to have merit. The
physician who treated Patient # 13 did not specifically
identify the patient’s obesity as a condition needing
treatment. See HCFA Ex. 14 at 1 - 4, P. Ex. 18 at 1- 4.
I am not persuaded that, under the applicable
participation requirement, the nurses should have
instituted treatment for obesity in the absence of an
order from the physician to do so. The physician did
prescribe an ADA diet to the patient. Id. Possibly,
this diet may have been prescribed in an attempt to
address the patient’s obesity, or to control her blood
sugar, or both. The patient’s records establish that the
nurses assigned to Patient # 13 instructed the patient
concerning her diet. HCFA Ex. 14 at 34, 41, 56. Thus,
the nurses carried out the physician’s orders by
attempting to induce the patient to become compliant with
an ADA diet.

11. Patient # 15 (HCFA Ex. 15, P. Ex. 19)

HCFA alleges that, in providing care to Patient # 15,
Petitioner failed to comply with the following Medicare
participation requirements: 42 C.F.R. § 484.18(a) (HCFA
Ex. 4 at 16, 20); and 42 C.F.R. § 484.30(a) (HCFA Ex. 4
at 35, 41). I find no failure by Petitioner, in caring
for Patient # 15, to comply with Medicare participation
requirements.

Patient # 15 was certified to be cared for by Petitioner
from May 16, 1996 through July 16, 1996. HCFA Ex. 15 at
1, P. Ex. 19 at 1. The patient’s principal diagnosis was
insulin-dependent diabetes mellitus. The patient’s other
diagnoses included hypertension, chronic renal failure, a
fracture of the patient’s left arm, and chronic
obstructive airway disease. Id.
61
a. 42 C.F.R. § 484.18(a)

HCFA asserts that the patient’s plan of care contained a
treatment goal to discharge the patient when the patient
was no longer dependent on insulin, or when an alternate
care giver was identified. HCFA asserts that the plan of
care failed to contain instructions for timely discharge
of Patient # 15. HCFA Ex. 4 at 20. Specifically, HCFA
asserts that the plan of care fails to explain how
Petitioner and the patient’s physician intended to end
the patient’s dependence on insulin.

I am not persuaded that the failure of this patient’s
plan of care to explain how the patient’s insulin
dependence would end is a deficiency. It is obvious from
a dispassionate reading of the plan that the patient’s
physician did not contemplate that it was reasonably
possible to end this patient’s dependence on insulin.

As is the case with many of the other patients whose care
is at issue here, I am not persuaded by the treatment
record of Patient # 15 that the physician who treated the
patient contemplated ending the patient’s dependence on
insulin as a treatment goal which could be attained. The
plan of care does mention discharging the patient when
the patient is no longer dependent on insulin or when an
alternate care giver is identified. However, the plan of
care plainly does not contemplate the likelihood that the
patient might be weaned off insulin. In fact, the plan
of care focuses on stabilizing the patient’s blood sugar
through the administration of insulin to the patient.
HCFA Ex. 15 at 1 - 2, P. Ex. 19 at 1 - 2.

be. 42 C.F.R. § 484.30(a)

HCFA asserts that Petitioner was deficient, because the
registered nurses assigned to Patient # 15 failed to make
necessary revisions to the patient’s plan of care to
address the “goal” of a timely discharge of the patient.
HCFA Ex. 4 at 41. As I hold above, the Medicare
participation requirements which govern home health
agencies do not assign to nurses the duty to revise plans
of care. Nor, as I explain above, do I find the absence
of instructions in this patient’s plan of care addressing
the “goal” of discharging the patient when the patient no
longer depended on insulin, to be a deficiency.
62

D. HCFA’s allegations that Petitioner failed to
conduct requisite management reviews (Finding 10)

HCFA alleges that Petitioner failed to conduct the
management reviews and assessments required under 42
C.F.R. §§ 484.52 and 484.52(a). The overwhelming
evidence is that Petitioner dutifully conducted the
requisite reviews and assessments. P. Ex. 21, 22, 30.

HCFA bases its assertion that Petitioner failed to comply
with the requirements of 42 C.F.R. §§ 484.52 and
484.52(a), on the testimony of Mr. Raymond A. Montgomery,
one of the surveyors who participated in the survey which
ended on May 30, 1996,. Tr. at 389 - 424. Mr.
Montgomery testified that he failed to see any
documentation that Petitioner was addressing the
requirements contained in the regulation. Tr. at 393 -
396.

Mr. Montgomery’s testimony does not establish precisely
which documents he reviewed at the survey ending on May
30, 1996. It is evident, however, that, whether or not
Mr. Montgomery reviewed all of Petitioner’s records,
Petitioner performed the kind of self-evaluation and
assessment that the regulation required. Indeed,
Petitioner did what Mr. Montgomery testified he expected
that Petitioner would have done. See Tr. at 393 - 396.

Pursuant to 42 C.F.R. § 484.52, a home health agency must
conduct an overall evaluation of its program at least
annually. Such evaluation must be performed by
professional personnel, the agency’s staff, and
consumers, or by professional personnel from outside the
agency working in conjunction with the agency. The
evaluation must consist of an overall policy and
administrative review and a review of clinical records.
The evaluation must assess the extent to which the home
health agency’s program is appropriate, adequate,
effective, and efficient. The report and results of the
evaluation must be acted on by those who are responsible
for operating the agency. The standard contained in 42
C.F.R. § 484.52(a) requires that, as part of the
evaluation, the policies and administrative practices of
a home health agency are reviewed to determine the extent
to which they promote patient care that is appropriate,
adequate, effective, and efficient.

Petitioner satisfied all of these requirements. It held
an annual management review on May 9, 1996. P. Ex. 22.
The management review of May 9, 1996 comprised a
comprehensive evaluation by Petitioner of its overall
program. It identified problems which might affect
63

adversely the appropriateness, adequacy, effectiveness,
and efficiency of the care that Petitioner gave to its
patients. It proposed solutions to these problems.
Subsequently, these proposals were adopted by
Petitioner’s Board of Directors.

The participants at the May 9 review included management
representatives consisting of Petitioner’s President,
Corporate Administrator, Director of Nursing, Clinical
Supervisors and branch management. P. Ex. 22 at 361.
The participants included professional personnel,
including nurses and physicians. Id. A consumer
representative was present at the meeting. Id.

The review included a review of the Petitioner’s policies
and procedures. These included a total quality
management system, a performance system with four
components intended to assure that Petitioner complied
with quality of care requirements. P. Ex. 22 at 361 -
362. The review included also a review of Petitioner’s
costs and expenditures, including a review of
overpayments to be repaid to the Medicare program. Id.
at 364. The review included a review of the charts of
discharged patients. Among other things, this review
focused on whether patients who were recertified ought to
have been recertified, and whether individual cases were
managed properly. Id. The review included a review of
the charts of active patients. This review addressed
thirteen specific problem areas having to do with
Petitioner’s care of patients. P. Ex. 22 at 367.

Petitioner’s management review consisted of more than a
review of records. Specific proposals were discussed and
adopted to address those problems which were identified.
P. Ex. 22 at 361 - 367.

On May 30, 1996, Petitioner’s Board of Directors held a
special meeting. P. Ex. 30. At that meeting, the Board
of Directors adopted the recommendations resulting from
Petitioner’s May 9, 1996 management review. Id.

E. HCFA’s allegations that Petitioner failed to
comply with conditions of participation (Findings 11
- 14)

The record does not support HCFA’s assertion that
Petitioner failed to comply with the condition of
participation contained in 42 C.F.R. § 484.14. In part,
HCFA premised its assertion that Petitioner failed to
comply with this on allegations that, in a number of
instances, Petitioner had not provided necessary liaison
and coordination of services. I have reviewed each of
64

HCFA’s allegations of alleged failure to provide liaison
and coordination of services at Part III.c. of this
decision, and I find them to be without merit.

HCFA premised its allegation that Petitioner’s governing
body failed to exercise the degree of control required
under section 484.14 on HCFA’s assertion that Petitioner
had failed to comply systematically with Medicare
participation requirements. I find this assertion to be
without merit, because there is no evidence that
Petitioner failed to comply systematically with Medicare
participation requirements.

I am not persuaded that Petitioner failed to comply with
the condition of participation contained in 42 C.F.R. §
484.18, the condition governing the creation and revision
of plans of care. According to HCFA, Petitioner
manifested a pattern of failures to comply with the
requirements of the condition. HCFA asserts that this
alleged pattern of failures to comply is proof that
Petitioner failed to comply with the condition. There is
persuasive evidence that in two instances involving
Patient # 12, Petitioner failed to comply with the
requirements of 42 C.F.R. § 484.18. Petitioner failed to
assure that the patient’s plan of care was revised to
report a physician’s diagnosis of the patient’s fungus
infection, and plan of treatment for the infection.
Petitioner failed also to assure that the nurses assigned
to Patient # 12 assessed the patient’s complaints of
blurred vision, which, arguably, might have been related
to the patient’s diabetes mellitus.

I do not find that the two instances of failures to
comply with requirements contained in 42 C.F.R. § 484.18
is evidence of a pattern of failures to comply with these
requirements, as is alleged by HCFA. Nor do I find that
these two failures to comply show that Petitioner is
incapable of complying with participation requirements.

I am not downplaying the significance of Petitioner’s
failure to comply with participation requirements in
providing care to Patient # 12. However, it is apparent
from the total record of this case that these examples of
failures to comply are isolated incidents which do not,
in and of themselves, establish Petitioner to be
incapable of providing care of the quality required under
the Act and regulations.

I do not find that Petitioner failed to comply with the
requirements of 42 C.F.R. § 484.30, the condition of
participation governing nurses’ performance of their
duties. As with 42 C.F.R. § 484.14, HCFA asserts that
Petitioner manifested a pattern of failures to comply
65

with the requirements of 42 C.F.R. § 484.30. The
evidence establishes one failure by Petitioner to comply
with participation requirements stated in 42 C.F.R. §
484.30. The nurses assigned to provide care to Patient #
12 failed to assess the patient’s complaints of blurred
vision as a possible sign of diabetes. However, that is
the only instance in which I find a failure by Petitioner
to comply with the requirements of the regulation. As
with the two instances of failures to comply with the
requirements of 42 C.F.R. § 484.18, this instance is
neither proof of a pattern of failures to comply with the
regulation nor is it proof that Petitioner is incapable
of providing care required under the Act and regulations.

Finally, I do not agree with HCFA’s assertion that
Petitioner failed to comply with the self-evaluation
requirements of 42 C.F.R. § 484.52. As I hold at Part
III.D. of this decision, the overwhelming evidence is
that Petitioner complied with this condition.

F. Petitioner’s motion that I waive the requirement
that it pay its share of transcript costs (Finding
15)

Prior to the hearing, I advised the parties that,
pursuant to the requirements of 42 C.F.R. § 498.15, each
of them would be assessed one-third the cost of the
transcript of the hearing. I advised them that I would
waive a party’s share of the costs, only on a showing of
good cause by that party.

After the hearing, Petitioner moved that I waive its
share of the cost of the transcript. HCFA opposed the
motion. I conclude, after reviewing Petitioner’s motion,
that there is no good cause for me to waive its share of
the cost of the transcript.

Petitioner accompanied its motion with a declaration by
Mariano Velez, Petitioner’s sole owner and chief
financial officer. P. Ex. 32." In his declaration, Mr.
Velez asserts that Petitioner received no payments for
Medicare reimbursement after July 15, 1996. Id. Mr.

"petitioner did not designate this declaration
by Mr. Velez as an exhibit. However, I have designated
it as P. Ex. 32 and have admitted it into evidence. I
have also designated as HCFA Ex. 26 and admitted into
evidence the declaration of Ruth L. Beaird and
attachments to the declaration, which HCFA submitted in
opposition to Petitioner’s motion to waive Petitioner’s
share of the cost of the transcript.
66

Velez asserts also that Petitioner has had to expend an
enormous sum of money to defend itself against HCFA’s
actions. Id. Mr. Velez asserts that, based on these
factors, Petitioner is without resources to pay for its
share of the transcript cost.

The regulation which governs transcript costs does not
specify what is good cause to waive a party’s requirement
to pay its share of the cost of a transcript. I find
that financial destitution, if proven by a party, is good
cause. Here, however, I am not satisfied that Petitioner
proved that it is destitute. Mr Velez’ assertion that
Petitioner is without resources is not a persuasive
statement that Petitioner lacks the wherewithal to pay
for its share of the cost of the transcript. It is
merely a conclusion, without actual proof of lack of
resources.

Iv. Conclusion

I am not persuaded by HCFA’s allegations or by the
evidence of record in this case that Petitioner failed to
comply with a condition of participation in Medicare. I
conclude that HCFA did not have a basis to terminate
Petitioner’s participation in Medicare.

/s/

Steven T. Kessel
Administrative Law Judge
